CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.





EXHIBIT 10.1






    






CONTRACT FOR CONSTRUCTION


OF




TWO VESSELS




FOR




SEABULK TANKERS, INC.


BY




NATIONAL STEEL AND SHIPBUILDING COMPANY





1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



TABLE OF CONTENTS
ARTICLE                                            PAGE


1     STATEMENT OF WORK    4
2     SPECIFICATIONS AND VESSEL DRAWINGS    6
3     PRICING    7
4     PAYMENTS    8
5     ECONOMIC PRICE ADJUSTMENTS    11
6     CHANGES    11
7     VESSEL PERFORMANCE    13
8     FORCE MAJEURE    16
9     DAMAGES AND INCENTIVES FOR DELIVERY    17
10     DESIGN RIGHTS    18
11     REGULATORY BODY REQUIREMENTS    19
12     RESERVED    21
13     MATERIAL AND WORKMANSHIP    22
14     INSPECTION    22
15     SUBCONTRACTORS    26
16     ITEMS FURNISHED BY PURCHASER    26
17     TRIALS    27
18     POST-TRIAL INSPECTION AND ACCEPTANCE    28
19     CONTRACTOR’S GUARANTY AND LIMITATION OF THE PARTIES LIABILITY    29
20     MAKER'S LIST, SPARE PARTS, TOOLS, AND SUPPLIES    33
21     CONTRACTOR’S INSURANCE    34
22     PURCHASER’S INSURANCE    36
23     LOSS OR DAMAGE OF VESSEL    37
24     INDEMNIFICATION    38

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



25     DEFAULT OF PURCHASER AND CONTRACTOR'S REMEDIES    38
26     DEFAULT OF CONTRACTOR AND PURCHASER’S REMEDIES    42
27     TITLE, RISK OF LOSS, AND PROPERTY INTERESTS    46
28     LIENS    47
29     TAXES AND DUTIES    48
30     INDEMNIFICATION REGARDING INFRINGEMENT OF INTELLECTUAL PROPERTY
RIGHTS    49
31     ASSIGNMENT    50
32     COMPLIANCE WITH LAWS AND REGULATIONS    51
33     DISPUTES    51
34     ESCROW    53
35     CERTIFICATES OF FINANCIAL RESPONSIBILITY    54
36     PURCHASER USE OF CONTRACTOR FACILITIES    54
37     COMPUTATION OF TIME    56
38     PRESS RELEASES    56
39     CONFIDENTIALITY    57
40     INDEPENDENT CONTRACTOR    57
41     SURVIVING OBLIGATIONS    58
42     AUTHORIZED PERSONS, NOTICES AND COMMUNICATIONS    59
43     RESERVED    60
44     INTERPRETATION    61
45     CONDITIONS PRECEDENT    61
46     EXHIBITS    63
47     DEFINITIONS    63





3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



CONTRACT FOR CONSTRUCTION
of
TWO VESSELS for
SEABULK TANKERS, INC.
by
NATIONAL STEEL AND SHIPBUILDING COMPANY


PREAMBLE


This Contract for Construction of Two Vessels (“Contract”) is entered into by
and between Seabulk Tankers, Inc. (“Purchaser”), and National Steel and
Shipbuilding Company, incorporated in the State of Nevada (“Contractor” or
“NASSCO”), effective as of September 10, 2013 (“Effective Date”). Purchaser and
Contractor are each a “Party” and collectively, the “Parties.”


RECITALS


WHEREAS, Purchaser desires to purchase two 49,430 DWT product tankers of the ECO
MR Product Oil Tanker Design as provided in this Contract (“Vessel” or
“Vessels”), for operation in the coastwise trade of the United States in
compliance with the U.S. coastwise laws principally contained in 46 U.S.C. §
50501 and 46 U.S.C. Chapters 121 and 551, as amended (collectively, the "Jones
Act") and in international trades to the extent identified within the
Specifications;


WHEREAS, the parties are also discussing the purchase of two additional 49,430
DWT product tankers of the ECO MR Product Oil Tanker Design for operation in the
coastwise trade of the United States;


WHEREAS, Contractor jointly owns a design for the Vessels meeting Purchaser’s
requirements and has the right to license Purchaser’s use of the design, as set
forth in this Contract;


WHEREAS, Contractor owns or will contract with DSEC Co., Ltd. (“DSEC”), a
corporation organized and existing under the laws of the Republic of Korea, and
other suppliers to purchase certain equipment, machinery and material to
construct the Vessels;


WHEREAS, Contractor is capable of using Drawings and Design Data and the
equipment and material provided by DSEC to construct, test and complete the
Vessels;


WHEREAS, Purchaser and Contractor desire to enter into this Contract for the
design and construction of the Vessels in accordance with the terms and
conditions of this Contract.


NOW THEREFORE, Purchaser and Contractor agree as follows:



4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.





AGREEMENT


1        STATEMENT OF WORK


(a)    Contract Work. Contractor shall furnish all facilities, labor,
supervision, material, supplies, machinery and equipment, and shall perform all
work necessary to design, construct, launch, outfit, test and deliver two
Vessels (NASSCO Hulls 555 and 556) qualified for operation in the U.S. coastwise
trade in compliance with the Jones Act and in international trades to the extent
identified in and in accordance with the appropriate Specifications and Vessel
Drawings (as such terms are defined below in the SPECIFICATIONS AND VESSEL
DRAWINGS Article 2), using only new, good quality materials, supplies, machinery
and equipment. Contractor shall do everything required of it by this Contract,
the Specifications, and the Vessel Drawings, including the development of Design
Products (as defined below in the DESIGN RIGHTS Article 10) and the installation
of any material that the Contract and/or the Specifications provides shall be
furnished by Purchaser all in accordance with international standard
shipbuilding and shipping practices as identified within the Specifications (all
together as the “Contract Work"), for the total consideration of the Contract
Price.
(b)    Vessel Certification and Classification. Other than with respect to the
ballast water management system described in the SPECIFICATIONS AND VESSEL
DRAWINGS Article 2, Contractor shall obtain all requisite approvals from
applicable U.S. regulatory authorities to qualify each of the Vessels for a
coastwise endorsement on its Certificate of Documentation issued by the U.S.
Coast Guard (“USCG”) and for qualification, to the extent permitted, under the
USCG’s alternate compliance program administered by American Bureau of Shipping
(“ABS”). Contractor shall obtain the services of ABS to review drawings and
survey construction, and Contractor shall take all other steps necessary or
appropriate to obtain, and it shall obtain, classification of the Vessels
according to ABS’s rules, with the notations required by the Specifications at
the sole cost and expense of the Contractor.
(c)    Delivery. The Vessels shall be constructed at Contractor's shipbuilding
facility located at San Diego, California ("Shipyard"). When the construction of
each Vessel is Substantially Complete (as defined below) in accordance with this
Contract, and the Vessel has satisfied the tests required by this Contract, each
Vessel shall be tendered by Contractor and accepted by Purchaser (such tender
and acceptance shall constitute “Delivery” and such Vessel shall be deemed
“Delivered”) at the Shipyard in satisfaction of all requirements of ABS, free of
any outstanding recommendations or conditions of class, and free and clear of
all mechanics, possessory or other liens or rights in rem of every nature,
whether arising by statute, common law or in admiralty, charges, encumbrances or
security interests (herein

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



collectively referred to as “Liens”), excepting, however, Liens in favor of a
claimant other than Contractor arising out of the acts or omissions of
Purchaser. As used in this Contract, the term "Substantially Complete" shall
mean complete within the requirements of this Contract with no outstanding
regulatory or ABS requirements, but for “Minor Items,” which are defined as
items that do not, either individually or collectively, in any way affect the
commercial utility or safe operation of the Vessel or prevent or otherwise limit
the ability of the Vessel to trade; provided, however, that, for the avoidance
of doubt, any outstanding regulatory or ABS requirements must be specifically
accepted by Purchaser, whose acceptance shall not be unreasonably withheld. Upon
each such tender, Contractor shall provide with respect to the applicable
Vessel:
(i) A "Certificate of Actual Delivery and Completion of Vessel—Acceptance and
Receipt" (“Delivery Certificate”) in the form customarily used by Contractor and
approved by Purchaser in its reasonable discretion, which shall include trial
data, inventory, stores and consumables, deadweight determination, a list of any
uncompleted Contract Work, Minor Items and Deficiencies to be corrected
post-Delivery, and appropriate certificates, which shall be executed on behalf
of Contractor to certify completion of the Vessel and on behalf of Purchaser to
acknowledge receipt and acceptance, all subject to such reservations as may be
appropriate;
(ii) A "Builder's Certification" on USCG Form CG-1261 (Rev. 1-10), or such
version thereof as may be current at the time of Delivery;
(iii) An Interim Classification Certificate issued by ABS, classing the Vessel
as provided in the Specifications; and
(iv) Any and all other certificates required by U.S. Government regulations for
vessels constructed in the United States (including, without limitation, an
Temporary Certificate of Inspection issued by the USCG) or by the rules of ABS
and as identified in the Specifications for operation of the such Vessel in the
U.S. coastwise trade and, to the extent it is identified in the Specifications,
in international trade.
(d)    Effect of Delivery. Title to and ownership of each Vessel shall pass to
Purchaser from Contractor at the time Delivery is complete. Any provision
elsewhere contained in this Contract to the contrary notwithstanding, all risk
of loss or damage with respect to each Vessel shall remain with Contractor until
such passage of title. Delivery of each Vessel, and passage of title thereto,
shall not affect (i) Purchaser's rights under the CONTRACTOR’S GUARANTY AND
LIMITATION OF THE PARTIES’ LIABILITY Article 19, and (ii) Purchaser's rights to
completion by Contractor thereafter of any uncompleted Contract Work including
Minor Items and correction by Contractor of any Deficiencies in the Contract
Work as shown in the Delivery Certificate in accordance with the determination
described in the POST-TRIAL INSPECTION AND ACCEPTANCE Article 18.

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(e)    Vessel Contract Delivery Dates.
(1) Subject to Articles 1(e)(2) and 9, Contractor shall tender each Vessel to
Purchaser on the following respective date for such Vessel, which may be
contracted or extended by mutual agreement of the Parties or as provided for
elsewhere in this Contract (after any changes, collectively, the “Vessel
Contract Delivery Dates” and each a “Vessel Contract Delivery Date”):
Vessel Contract
Vessel Number             Delivery Dates
Vessel 1 (Hull 555):                May 1, 2016
Vessel 2 (Hull 556):                 March 15, 2017
    
(2)    Purchaser will accept Delivery of any Vessel completed pursuant to the
requirements of this Contract not more than 60 days prior to the Vessel Contract
Delivery Date for such Vessel provided that the Contractor shall give Notice of
such early Delivery to Purchaser not less than 120 days prior to such Vessel
Contract Delivery Date.
(f)    Possession of Vessel after Delivery. Purchaser shall take possession of
each Vessel upon Delivery and shall remove the Vessel from the Shipyard within
seven days after its date of Delivery.
(g)    [*]


2        SPECIFICATIONS AND VESSEL DRAWINGS


(a)    Specifications and Vessel Drawings. The Contract design requirements for
construction of the Vessels are set forth in a document entitled
"SPECIFICATIONS, NASSCO Number TE2013-FS-RB," dated September 10, 2013,
published by DSEC and Contractor and approved by Purchaser (the
"Specifications"). The Specifications shall include the General Arrangement
drawing identified in Section 101 of the Specifications. In addition, Contractor
shall cause DSEC to provide Basic and Detail Drawings and Production Drawings
for the Vessel as provided for review and comment by Purchaser. Together, the
General Arrangement drawing, Basic and Detail Drawings, the Production Drawings,
and the Selected Maker’s Plan are referred to herein collectively as the “Vessel
Drawings.” The Specifications are hereby incorporated by reference and made a
part of this Contract with the same force and effect as though herein set out in
full. Contractor shall provide Purchaser with copies of Design Products in any
reasonable format, including, but not limited to, paper and electronic formats.
Any reference in this Contract to the Specifications shall be deemed to include
both the Specifications and the General Arrangement drawing. [*]

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(b)    Drawings Approval. The Vessel Drawings and, to the extent required,
Design Products (as defined in the DESIGN RIGHTS Article 10) have been or will
be approved by the Regulatory Bodies (as defined in the REGULATORY BODY
REQUIREMENTS Article 11) having jurisdiction over the Contract Work, as
identified in the Specifications, and any deficiency in the Vessel Drawings and
Design Products in meeting the requirements of such agencies shall be remedied
by the Contractor, except as provided in the REGULATORY BODY REQUIREMENTS
Article 11.
(c)    Order of Precedence. If any discrepancy, difference or conflict exists
between the Specifications and any terms of this Contract, the provisions of
this Contract shall prevail over the Specifications. If there is any
discrepancy, difference or conflict between the Specifications and the General
Arrangement drawing, the Specifications shall prevail. If there is any
discrepancy, difference or conflict between the Specifications and any document
referred to in the Specifications or this Contract, the Specifications shall
prevail. Further, any work called for by, and any detail shown in, either the
Specifications or General Arrangement drawing, but not shown on the other shall
be deemed included in both and shall be performed by the Contractor as part of
the Contract Work.


3        PRICING


(a)    Definition of “Contract Price” All amounts stated in this Contract are in
United States Dollars, and are subject to adjustment in accordance with the
provisions of the ECONOMIC PRICE ADJUSTMENTS Article 5. The “Contract Price”
shall be equal to the Contract Base Price as adjusted from time to time pursuant
to the terms of this Contract.
(b)    Contract Base Price and Contract Price. The “Contract Base Price” for
each Vessel shall be as set out in the table below.


Vessel Number                                Price
Vessel 1, Hull 555                                [*]
Vessel 2, Hull 556                                [*]


The Contract Base Price for each Vessel set forth above shall be a firm fixed
price and not subject to adjustment except as provided in this Contract.


4        PAYMENTS



8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(a)    Payment of Contract Base Price. Purchaser shall pay or cause to be paid
to Contractor the Contract Base Price, as may be adjusted from time to time
pursuant to this Contract, in the manner provided in this Article.
(b)    Reserved.
(c)    Initial Payments. Purchaser shall pay to Contractor initial payments in
the amounts and no later than the dates specified below:
(1)     First Initial payment: Within [*] of the Effective Date of this
Contract, a payment of [*] per Vessel, for a total of [*], which shall be
non-refundable except as provided in Articles 9(d) and 26(b) or if the
requirement for the guaranty of General Dynamics Corporation is not satisfied.
(2)    Second Initial Payment. No earlier than [*] and no later than [*],[*] per
Vessel, for a total of [*] with the first and second initial payments totaling
[*] in the aggregate.
(3)    Third Initial Payment. No later than [*],[*] per Vessel, for a total of
[*], with the first, second and third initial payments totaling [*] in the
aggregate. The first and second initial payments shall be considered advance
payments with respect to the Contract Price for each Vessel.
(d)    Invoices and Payments.
(1)    Contractor shall submit its invoice for the second initial payment under
paragraph (c)(2) above, to Purchaser, by electronic mail or fax no later than
[*], with the original invoice mailed the same day. Payment shall be due in
immediately available funds that are received via wire transfer to a bank to be
specified by Contractor, no later than [*]. Contractor shall submit its invoice
for the third initial payment under paragraph (c)(3) above, to Purchaser, by
electronic mail or fax no later than [*], with the original invoice mailed the
same day. Payment shall be due in immediately available funds that are received
via wire transfer to a bank to be specified by Contractor, no later than [*].
Late payments by Purchaser shall bear Interest (as defined in paragraph (j) of
this Article).
(2)    After all initial payments, the Purchaser shall make additional payments
for each Vessel associated with the completion of key milestones in the
shipbuilding process (“Milestone Payments”). Each Milestone Payment for a Vessel
will be calculated by multiplying the Cumulative Payment Percent times the then
current Contract Price, less any previous initial payments or Milestone Payments
for that Vessel.
Milestone
Cumulative Payment Percent
Start of Construction (SOC)
[*]
Keel
[*]
Launch
[*]
Delivery
[*]


9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.





Start of Construction is defined as the first cutting of steel parts in San
Diego.
Keel is defined as [*].
Launch is defined as the transfer of the Vessel from its final build position to
the
water.
Delivery is defined in STATEMENT OF WORK, Article 1 of the Contract.


For the avoidance of doubt, the Milestone Payment due at Delivery of any Vessel
shall be subject to the withholding of amounts by Purchaser pursuant to Article
4(f).
Contractor shall submit its invoices for the payments required under the
Milestone Schedule to Purchaser by electronic mail or fax, with the original
invoice mailed the same day, along with a certificate signed by an executive
officer of Contractor certifying Contractor’s completion of the applicable
milestone in the Milestone Schedule. Payments by Purchaser shall be due in
immediately available funds that are received via wire transfer no later than
ten (10) Business Days after the date such invoice is received (if by electronic
mail or fax or courier with confirmation of completed transmission or delivery,
as the case may be), to a bank to be specified by Contractor. Late payments
shall bear Interest (as defined in Article 4(j)).
(3)    If Purchaser and Contractor do not agree as to whether a certain
milestone in the Milestone Schedule has been achieved with respect to any
Vessel, Purchaser shall be entitled to withhold [*] of the associated milestone
payment until it agrees that such milestone has been achieved or the matter has
been resolved pursuant to the DISPUTES Article 33. Purchaser shall deposit the
[*] of the amount of the disputed milestone payment ("Disputed Milestone
Payment") into an interest bearing escrow account (the "Escrow Account") with
the Escrow Agent (as hereinafter defined) pending resolution. Each such Disputed
Milestone Payment shall be identified as such at the time of transmission of
payment. When the Disputed Milestone Payment is subsequently agreed upon by the
Parties or resolved in accordance with this Contract, Contractor and Purchaser
shall within [*] sign joint instructions to the Escrow Agent to release the
agreed or resolved amount from escrow to the appropriate Party.
    (f)    Withholding for Deficiencies. At the time of Delivery of each Vessel,
Purchaser may withhold payment amounts as described below:
(1)    As to Minor Items that require correction and/or are incomplete at
Delivery, Purchaser may withhold, without prejudice to its rights under
CONTRACTOR’S GUARANTY AND LIMITATION OF THE PARTIES’ LIABILITY Article 19, from
final payment due under the Milestone Schedule [*] or such other amount as
mutually agreed by the Parties

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



per Minor Item as security for correction of such items by Contractor and
deposit such sum into the Escrow Account.
(2)    As security for the correction of Deficiencies that may occur during the
Guaranty Period, as provided in the CONTRACTOR’S GUARANTY AND LIMITATION OF THE
PARTIES’ LIABILITY Article 19, Purchaser may withhold a further amount of up to
[*] from final payment with respect to each Vessel, and deposit such sum into
the Escrow Account.
(3)    Amounts withheld for correction of Minor Items pursuant to Article
4(f)(1) shall be released from the Escrow Account on a monthly basis for all
items corrected during the prior month for each Vessel as evidenced by a joint
written instruction from Contractor and Purchaser confirming that such Minor
Items have been corrected. Contractor and Purchaser shall within five (5)
Business Days of each relevant calendar month end sign joint instructions to the
Escrow Agent to release the agreed or resolved amount from escrow.
(4)    The amount held as security for correction of Deficiencies pursuant to
Article 4(f)(2) shall be released from the Escrow Account to Contractor upon
expiration of the Guaranty Period for each Vessel, provided that amounts may be
retained in the Escrow Account for correction of Deficiencies covered by the
guaranty in CONTRACTOR’S GUARANTY AND LIMITATION OF THE PARTIES’ LIABILITY
Article 19 but not corrected prior to the expiration of the Guaranty Period,
with the aggregated amount retained in the Escrow Account for each Vessel as
mutually agreed upon by Purchaser and Contractor. Such amounts retained beyond
expiration of the Guaranty Period shall be released from Escrow for each Vessel
on a monthly basis for all Deficiencies corrected during the prior month as
evidenced by a joint written instruction from Contractor and Purchaser
confirming that such Deficiencies have been corrected.
(g)    Adjustments. Adjustments shall be made to the Contract Base Price for the
purpose of computing milestone payments for the next invoice following the
execution of a Contract Change under CHANGES Article 6 that revises the Contract
Base Price.
(1)    If there has been no agreement as to adjustment of the Contract Base
Price resulting from a change, the affected payments shall be paid provisionally
based on the amount of adjustment as estimated by Contractor for the changed
Contract Work, and the resulting difference between the amount paid and payment
amount as estimated by Purchaser shall be preserved for resolution pursuant to
the DISPUTES Article 33. When disputed adjustments to the Contract Base Price
are agreed by the Parties or resolved pursuant to this Contract, (i) in the
event of underpayment by Purchaser, Purchaser shall make an appropriate
adjustment in subsequent milestone payments to reflect the variance between the
amount paid by Purchaser and the amount agreed or resolved, together with
Interest on such variance from the date of provisional payment, or (ii) in the
event of an overpayment by Purchaser, Contractor shall make an appropriate
adjustment in subsequent

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



milestone payment invoices to give a credit for or shall refund the excess of
the amount paid by Purchaser over the amount agreed or resolved, together with
Interest on such excess from the date of provisional payment.
(h)    Withholding for Delays. In accordance with the provisions of the DAMAGES
AND CANCELLATION FOR LATE DELIVERY Article 9, Purchaser shall be entitled to
deduct from amounts payable pursuant to this Article any amount agreed to be due
to Purchaser as liquidated damages.
(1)    To the extent that such amount owed by Contractor as liquidated damages
exceeds the next amount that would otherwise be payable by Purchaser to
Contractor under this Article, Contractor shall remit such excess amount
promptly to Purchaser, and in any event no later than two (2) Business Days
thereafter.
(2)    If agreement is not reached on the amount payable pursuant to the DAMAGES
AND CANCELLATION FOR LATE DELIVERY Article 9, Purchaser may withhold payment of
the total amount claimed by Purchaser as liquidated damages and deposit such
amount into the Escrow Account pending resolution pursuant to the DISPUTES
Article 33. When the disputed amount is agreed by the Parties or resolved, such
amount held in the Escrow Account shall be released to the Party or Parties in
accordance with the agreement of the Parties or as determined by such dispute
resolution, and Contractor and Purchaser shall sign joint written instructions
to the Escrow Agent directing such release.
(i)    Withholding Delivery Notwithstanding any other provision of this
Contract, Contractor shall not be obligated to deliver any Vessel until all
amounts with respect to such Vessel then due from Purchaser to Contractor under
this Contract with respect to such Vessel have been paid to Contractor or into
the Escrow Account, including, without limitation, any amounts claimed by
Contractor from Purchaser that remain in dispute, and, failing such payment, the
Vessel Contract Delivery Date shall be extended as long as any such amounts are
outstanding, without prejudice to Contractor's rights and remedies for
nonpayment by Purchaser pursuant to the provisions of this Contract, and without
triggering any liquidated damages for late Delivery under the DAMAGES AND
CANCELLATION FOR LATE DELIVERY Article 9.
(j)    Interest Amounts payable by either Party under this Contract, which are
not paid when due (either to the Party entitled thereto or, if such amount is in
dispute, into the Escrow Account) shall bear interest from the date on which
such payment was due, at a rate per annum equal to the prime rate (“Prime Rate”)
of interest charged by the Bank of America [*]. Prime Rate is the base rate that
Bank of America from time to time establishes and that serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto. Each change in the Prime Rate shall become effective at 12:01
a.m. on the day such change becomes effective. In the event the Prime Rate is no
longer available

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



from Bank of America, the Parties agree to negotiate in good faith to designate
a replacement bank’s interest rate to serve as the Prime Rate.


5        ECONOMIC PRICE ADJUSTMENTS


(a) The Contract Base Price is a base price. The Contract Base Price shall be
subject to adjustment as described in this Article.
(b) Steel.
(1) Definitions and Indices. For purposes of this Article, "Steel $" shall be
defined as the dollar amount of the Contract Base Price that represents the raw
steel material or [*]. Economic Price Adjustments for Steel shall be calculated
using the American Metal Market (AMM) Monthly Domestic Prices for Carbon Steel
Plate Cut to Length (“AMM Index”). The "Current Period" is defined as the 3
month period commencing with the month four months prior to the Start of
Construction milestone for each Vessel, as adjusted from time to time in
accordance with this Contract or as otherwise provided by Contractor during
performance of the Contract Work. The "Current Period Index" is defined as the
arithmetic average of the monthly values of the AMM Index published for the
Current Period. The “Base Price Index” is [*] per hundred pounds, or centum
weight ($/cwt), which is the value of the AMM Index for the 1st Quarter 2013,
the price used to calculate Steel $ and the Base Contract Price at the time this
Contract was formed.
(2) Computation. [*] an Economic Price Adjustment for Steel shall be computed
using the following formula:
Steel $ x ((Current Period Index – Base Price Index) ÷ Base Price Index).
[*]
(3) Invoicing and Payment of Economic Price Adjustment. At 30 days prior to the
start of construction of each Vessel, Contractor shall compute the Economic
Price Adjustment for such Vessel. If a positive adjustment results, Contractor
shall invoice Purchaser, and Purchaser shall pay such adjustment within ten
business days of Contractor's invoice. If a negative adjustment results,
Contractor shall credit such adjustment for the Vessel against the next
milestone payment to be invoiced to Purchaser. [*].


6        CHANGES

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



    
(a)    No Departures from Design. Contractor shall not depart from the
requirements of the Specifications or make any changes to the Contract Work
("Changes") except in accordance with the provisions of this Article, VESSEL
PERFORMANCE Article 7, or REGULATORY BODY REQUIREMENTS Article 11. In addition,
Contractor shall not substitute materials specified in the Specifications as
they are written as of the Effective Date without the prior written consent of
Purchaser.
(b)    Types of Changes. For purposes of this Contract, Changes in the Contract
Work shall be classified as "Essential Changes" and "Non-Essential Changes."
Each Change shall require a change proposal form ("CPF"), the form of which is
set out in Exhibit B hereto, and shall be proposed in writing by Contractor or
Purchaser, as the case may be, to the other Party on a CPF.
(c)    Essential Changes. Essential Changes shall be Changes in the Contract
Work required under REGULATORY BODY REQUIREMENTS Article 11. If either Purchaser
or Contractor should believe that an Essential Change is required, it shall
promptly notify the other Party thereof, and in any event no later than ten days
thereafter. If Contractor and Purchaser do not agree in writing that a proposed
change is an Essential Change, either Party may treat the matter as a Dispute to
be resolved as provided in the DISPUTES Article 33. Non-Essential Changes shall
be all changes other than Essential Changes.
(d)    Purchaser Changes. Purchaser may propose to Contractor in writing any
Non-Essential Change to the Contract Work on a CPF. For both Essential Changes
and Purchaser-proposed Non-Essential Changes, Contractor shall promptly review
such proposal and submit to Purchaser within 15 days a detailed written estimate
of the impact of the change ("Change Impact") on the Contract Base Price, Vessel
Contract Delivery Dates, Vessel Key Performance Requirements, and weights and
moments. If Contractor and Purchaser agree in writing upon the Change Impact
within 15 days of Purchaser's receipt of Contractor's estimate and completed
CPF, the Party that approved the CPF shall execute and deliver same to the
proposing Party, Contractor shall include the Change in the Contract Work, and
the Contract Base Price, Vessel Contract Delivery Dates, Vessel Key Performance
Requirements, and weights and moments shall be amended accordingly. Contractor
shall not be obligated to accept or perform Non-Essential Changes proposed by
Purchaser if such Change would likely cause a material delay in Contractor's
production schedule for the Vessels or other vessels under contract, provided
that Contractor shall make commercially reasonable efforts to accommodate
requests by Purchaser for Non-Essential Changes.
(e)    Contractor Changes. Contractor may propose to Purchaser in writing any
Non-Essential Change to the Contract Work. Contractor shall transmit to
Purchaser its proposed change accompanied by a detailed written estimate of the
Change Impact on a CPF. Purchaser shall have 15 days after receipt to accept,
reject or recommend revisions to

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



Contractor's proposed Change and CPF. Any Non-Essential Changes proposed by
Contractor shall not be considered accepted by Purchaser unless it accepts same
in writing.
(f)    Disagreements. Whenever the Parties disagree as to the Contract Work
requirements or Change Impact of any Essential Change, Purchaser may direct
Contractor to implement such Change, and Contractor shall perform in accordance
with such direction. If Contractor performs pursuant to any such direction
without prior agreement as to Change Impact, such performance shall be without
prejudice to either Party's rights, if any, to an equitable adjustment of the
Contract Base Price, Vessel Contract Delivery Dates, Vessel Key Performance
Requirements, and weights and moments, provided that Contractor has, prior to
commencing such performance, notified Purchaser in writing of the disagreement.
(g)    Cost of Estimates. In all cases where Changes are proposed by Purchaser,
all costs incurred by Contractor in preparing an estimate of the Change Impact
shall be paid to Contractor by Purchaser as part of the Change if the Change is
authorized by Purchaser. Where Changes so proposed by Purchaser are not
subsequently authorized by Purchaser, Purchaser shall pay the amount of such
costs plus [*] for profit if such costs exceed [*] within ten Business Days of
receipt of the related invoice and supporting documentation.
(h)    Execution of Contract Changes. The CPF shall be an agreed amendment to
this Contract only upon execution and delivery by both of the Parties (each such
amendment, a “Contract Change”). Any changes to the Contract provisions
specifically identified on an executed Contract Change for a stand-alone Change
shall become a part of this Contract as if the appropriate Contract page had
been replaced to reflect the revised values and language shown on the executed
Contract Change. For the avoidance of doubt, under no circumstances shall a CPF
become a valid and binding Contract Change until executed and delivered by both
Parties.


7        VESSEL PERFORMANCE
(a)    Vessel Key Performance Requirements. While each Vessel, upon Delivery, is
required to meet the requirements of this Contract, subject to the POST-TRIAL
INSPECTION AND ACCEPTANCE Article 18, the following Key Performance Requirements
are deemed to be fundamental to each Vessel’s commercial utility and value to
Purchaser.
(1)    Service Speed: Subject to Article 7(b)(1) below, the “Service Speed” of
each Vessel at the design draft of [*] on even keel shall be [*] with the main
engine running at [*] maximum continuous rating (“MCR”) (at [*] including [*]
sea margin). This Service Speed shall be measured during sea trials, with trial
data corrected for wind, waves, swell, and Vessel bottom cleanliness in
accordance with the Specifications.

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(2)    Deadweight: The deadweight tonnage of each Vessel shall be [*] at the
design draft of [*], without trim, and with the Vessel afloat in sea water with
a specific gravity of 1.025. Deadweight is defined as the difference in metric
tons between the displacement of the Vessel and the lightweight of the Vessel in
the conditions described above.
(3)    Main Engine Fuel Consumption: The specific fuel consumption rate for each
of each Vessel’s main diesel engines shall not exceed [*] at maximum continuous
rating (MCR) as defined in the Specifications, [*].
(b)    Verification. Contractor shall verify each Vessel’s compliance with the
Key Performance Requirements set forth in paragraph (a) of this Article 7 in
accordance with the test and trials methodologies detailed in the
Specifications. Such verification shall include the extent to which such Vessel
fails to meet, meets, or exceeds the Key Performance Requirements.
(1)    Verification of Service Speed. Vessel 1 verification results for Service
Speed shall be extended to subsequent Vessels where there has been no Vessel
configuration changes or changes to the Vessel components that would affect
Service Speed. Service Speed trials for Vessel 1, and each subsequent Vessel for
which verification is required as a result of a Change, shall be conducted and
measured utilizing a Global Positioning System.
(2)    Verification of Deadweight. Verification of the deadweight of the first
Vessel shall be conducted as part of an inclining experiment. Verification of
the deadweight of the second Vessel shall be made by deadweight survey.
(3)    Verification of Main Engine Fuel Consumption. The Specific Fuel Oil
Consumption of main engines of each Vessel shall have been verified by the
original equipment manufacturer’s (“OEM’s”) test for that model engine.
(c)    Performance Below Key Performance Requirements. If any Vessel's
performance does not meet any of the Key Performance Requirements set forth in
paragraph (a) of this Article 7, Purchaser will suffer damages that are
difficult to determine. By way of limitation of Contractor’s liability for such
failure, and in lieu of actual damages and all other remedies of Purchaser for
such failure (except as set forth in the provisos set forth in Articles 7(c)(1),
(2) and (3)), the Contract Base Price for such Vessel shall be adjusted downward
in accordance with the following:
(1)    Service Speed: No liquidated damages shall be due for the [*]. Liquidated
damages shall be due to Purchaser in the amount of [*] for each of the [*] and
in the amount of [*] for each [*]. Service Speed shall be rounded to the nearest
tenth of a knot with the Main Engine Operating at [*].
(2)    Deadweight: No liquidated damages shall be due for the first [*].
Liquidated damages shall be due to Purchaser in the amount of [*] for each full
metric tons below [*]. Fractions of metric tons shall be rounded to the nearest
metric ton.

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(3)    Main Diesel Engine Fuel Consumption: No liquidated damages shall be due
for the [*] of specific fuel oil consumption rate above [*]. Liquidated damages
shall be due to Purchaser in the amount of [*] increase in fuel consumption rate
in excess of [*]. Fractions of 1% to be rounded to the nearest 1%.
(d)    Reserved.
(e)    Vessel Adjustments. In lieu of the Contract Price Adjustments specified
in paragraph (c) of this Article 7, Contractor shall have the right, at its own
expense, at any time prior to Delivery, to make reasonable adjustments or
modifications to any Vessel to cause such Vessel to meet the Key Performance
Requirements specified in paragraph (a) of this Article 7; provided, however,
that, any such adjustments shall conform to the requirements of the
Specifications and Contractor shall obtain any required Regulatory Body approval
for such adjustments or modifications.
(f)    Effect of Changes. The Key Performance Requirements set forth in
paragraph (a) of this Article 7 are based on the Vessels as described and
delineated in the Specifications, and such Requirements shall be changed to take
into account any Contract Work change required or approved pursuant to the
CHANGES Article 6 and/or the REGULATORY BODY REQUIREMENTS Article 11.
(g)    Disagreements. If either Party claims a Contract Base Price adjustment
pursuant to paragraph (c) of this Article, and if there is disagreement as to
any such proposed adjustment, the matter shall be treated in the same manner as
a dispute with respect to the completion of a milestone pursuant to the PAYMENT
Article 4(e)(2).


8        FORCE MAJEURE


(a)    Force Majeure. Any delays in, or failure of performance by, either
Purchaser or Contractor shall not constitute a default under this Contract or
give rise to any claim for damages if, and to the extent, any such delay or
failure of performance is caused by the occurrence of Force Majeure. The term
“Force Majeure” shall mean any cause (hereinafter the “Force Majeure Cause(s)”),
whatsoever beyond the reasonable control and without the fault of the Party
claiming Force Majeure. The Party claiming Force Majeure must be unable to
mitigate or prevent through commercially reasonable efforts the Force Majeure
Cause(s); and the Parties acknowledge and agree that neither Party shall be
required to incur commercially unreasonable costs in its efforts to mitigate or
prevent such Force Majeure Causes. Force Majeure shall include, without
limitation or prejudice to the generality of the foregoing, delay caused by: any
Regulatory Body whose approvals or documents are required under this Contract,
including delay caused by different or inconsistent interpretations of

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



governing rules or regulations; U.S. Government directives regarding the
prioritization of Contractor’s resources for work performed for the U.S.
Government; civil, naval or military authorities; import or export restrictions;
delay caused by the U.S. Government or any other government acting in its
capacity as sovereign; interruption or curtailment of utility services; Acts of
God (including hurricanes, earthquakes, lightning, floods or extraordinarily
severe wind or weather); strikes, sympathy strikes, or other industrial
disturbances; explosions, fires, and vandalism; riots, insurrections, acts or
threats of terrorism, sabotage, blockades, embargoes, and epidemics; delays
caused by Force Majeure causes (as defined in this Contract) with respect to
other shipbuilding contracts being performed by Contractor, where such delay
results from Force Majeure Causes that in turn delay the construction of any
Vessel (provided, however, that Contractor takes commercially reasonable efforts
to minimize such delays); delays by land, sea or air carriers; the
unavailability or late delivery to Contractor of machinery, equipment and
supplies which this Contract requires be incorporated in the Vessels, provided
that at the time of ordering the same could reasonably be expected by Contractor
to be delivered on time; and, the late performance or default of a supplier,
provided that Contractor’s choice of the supplier was reasonable and responsible
at the time of supplier selection and Contractor exercised reasonable efforts in
managing its suppliers. A delay resulting from failure to receive any approvals
or documents from any Regulatory Body whose approvals or documents are required
under this Contract, or from any other civil, naval or military authorities,
including the U.S. Government or any other government acting in its capacity as
sovereign, or pursuant to any import or export restrictions, shall be a Force
Majeure Cause under this Contract only to the extent that any such approvals or
documents are not received within the timeframe contemplated by the construction
schedule, provided that the requisite applications or other documents to any of
the foregoing were properly completed and timely submitted. Loss of time
resulting from a Force Majeure Cause shall be determined on a daily basis
dependent upon actual time lost.
(b)    Notification of Claim. Within five days of a Party becoming aware of the
commencement of a Force Majeure event, the Party claiming Force Majeure shall
notify the other Party in writing. Such notice shall include, as may be
practical, an estimate of the impact of Force Majeure on the Vessel Contract
Delivery Date for any affected Vessel, and such notice shall be updated as soon
as practicable with detailed information concerning the Force Majeure Cause. The
Party claiming a Force Majeure event shall provide updates every 7 days to
report the status when such event continues to potentially delay Delivery for a
period that exceeds 21 days.
(c)    Force Majeure Extension. Either Party may request an extension of the
relevant Vessel Contract Delivery Date by the number of days that the Vessel
Contract Delivery Date was delayed by Force Majeure.

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(d)    Support for Claim. Within five days after a Force Majeure Cause of delay
has ceased to exist, the Party claiming Force Majeure shall furnish to the other
Party a detailed written statement of the proposed length of the delay in the
Vessel Contract Delivery Dates resulting from such Force Majeure cause for any
affected Vessel. When the length of a Force Majeure delay has been agreed to,
the Parties shall execute a Contract Change in accordance with the CHANGES
Article 6 to adjust the Vessel Contract Delivery Dates. If the Parties are
unable to resolve either the existence or the length of a Force Majeure delay
within a reasonable period of time, resolution shall be made in accordance with
the DISPUTES Article 33. The burden of proof in such disputes shall be on the
Party claiming Force Majeure.
(e)    [*]
9        DAMAGES AND INCENTIVES FOR DELIVERY


(a)    Damages for Delays. If Contractor fails to deliver any Vessel more than
60 days after its Vessel Contract Delivery Date, Purchaser will suffer damages
that are difficult to determine. Contractor shall pay to Purchaser liquidated
damages in lieu of actual damages, not as a penalty, and as a complete
limitation of Contractor’s liability solely with respect to the late Delivery of
any such Vessel. For the avoidance of doubt, payment of such liquidated damages
for late Delivery shall not limit any of (i) Purchaser’s rights to cancel or
terminate this Contract under other provisions hereof, (ii) Purchaser’s rights
to liquidated damages due under other provisions of this Contract, or (iii)
Purchaser’s rights and remedies with respect to other events of default by
Contractor under this Contract. Liquidated damages for such late Delivery shall
accrue for each Vessel at the rate of [*] per day for each day elapsing after
[*] past the Vessel Contract Delivery Date up to [*]. Liquidated damages for
such late Delivery shall cease to accrue upon the date of Delivery of the
Vessel, which day shall not count for accrual of liquidated damages.
(b)    Limitation of Liquidated Damages. The total liability of Contractor for
delay in Delivery of any Vessel shall not exceed liquidated damages payable for
[*] of delay beyond the initial grace period of [*], namely [*]. Payment of
liquidated damages to Purchaser shall be as set out in PAYMENTS, Article 4(h).


(c)    Incentive for Early Delivery. In the case of an early Delivery of any
Vessel prior to its Vessel Contract Delivery Date pursuant to Article 1(e)(2),
Purchaser shall pay Contractor an amount equal to [*] for up to [*], up to a
maximum of [*] for such Vessel. Payment of such incentive bonus will be made by
Purchaser to Contractor within [*] Business Days of the end of such [*] or
lesser period.
(d)    [*]
10        DESIGN RIGHTS

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.





(a)
Vessel Design. The Parties acknowledge and agree that:

(1)    In performing this Contract, Contractor will, or Contractor will cause
DSEC to, produce specifications, drawings, calculations, computer models and
other technical data (“Design Products”) during the various Vessel design phases
to reflect the design of the Vessels embodied in the Specifications and the
Vessel Drawings; and
(2)     The design of the Vessels represents the accumulated experience,
knowledge and expertise of DSEC and Contractor, and such design, including any
subsequent changes thereto, as contained in the Specifications, the Vessel
Drawings, and the Design Products (“Vessel Design”), is intellectual property
proprietary to DSEC and Contractor and has substantial commercial value.
(b)    Design Rights. Contractor and DSEC reserve to themselves, as separate
parties and collectively, all right, title and interest in and to the Vessel
Design, and each reserve the right to use and the right to sell the Vessel
Design.
(c)    Purchaser’s Limited Use of Vessel Design. Purchaser shall use those
portions of the Vessel Design required to be provided by this Contract solely
for the operation, maintenance, and repair of the Vessels. Purchaser shall only
disclose the Vessel Design to third parties whose names and identity have been
provided to and approved by Contractor, in advance, and ONLY as reasonably
required for such purposes and subject to a nondisclosure agreement on terms no
less stringent than those contained herein, which nondisclosure agreement names
Contractor and DSEC as third party beneficiaries. Contractor shall respond to
any request for approval of any such third party within ten Business Days.
Purchaser shall not disclose any portions of the Vessel Design in whole or in
part so as to enable third parties to construct, or have constructed, a vessel
of the same design as the Vessels, and any nondisclosure agreement required
under this Article 10(c) with a third party shall prohibit such third party from
using any portions of the Vessel Design in whole or in part to construct, or
have constructed, a vessel of the same design as the Vessels. For purposes of
this paragraph, “third parties” shall not include Purchaser’s outside legal
counsel, accountants or auditors, ABS, USCG, and any other U.S. or international
regulatory body or agency.
(d)    Purchaser-Furnished Design. If Purchaser furnishes design or engineering
data relating to the Vessels to Contractor (“Purchaser-Furnished Data”), all
such design and engineering data shall be the sole intellectual property of
Purchaser to the extent owned by Purchaser and shall otherwise retain its
licensing and other rights with respect thereto. Contractor shall use such
design or engineering data solely for the purpose of performing this Contract.
Unless otherwise directed by Purchaser, Contractor shall take all reasonable
precautions to maintain, in confidence, all such data provided by Purchaser
other than data

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



which is known to Contractor at the time provided to be of a non-proprietary
nature, or data which is, or becomes, available to Contractor from sources other
than Purchaser, or data that is independently developed by Contractor, or its
affiliates, agents and representatives without reference to Purchaser-Furnished
Data. Contractor shall not be precluded from disclosing to third persons
Purchaser-Furnished Data which may be necessary for the prosecution of the
Contract Work, provided only that, in making such disclosures, Contractor shall
impose upon such third persons restrictions relating to the safeguarding to the
same extent as have been imposed on the Contractor.
(e)    Transfer of Design Rights. Contractor grants to Purchaser a limited use
license to the Specifications and Vessel Drawings and to the Basic and Detail
Drawings provided by DSEC only for the purposes of the operation, maintenance
and repair of the Vessels. Contractor agrees to grant to any subsequent
purchasers of any of the Vessels the same rights to use those portions of the
Vessel Design as are granted to Purchaser under this Contract in case of any
sale or assignment of any Vessels by Purchaser pursuant to the ASSIGNMENT
Article 31 and in the case of any subsequent sale or assignment of any Vessel
thereafter. For the avoidance of doubt, Purchaser shall not be precluded by this
Article 10(e) from disclosing to third parties Specifications and Vessel
Drawings and the Basic and Detail Drawings provided by DSEC that may be
necessary or desirable for the operation, maintenance and repair of the Vessels
or from otherwise exercising its rights under this Contract, provided that
Purchaser shall impose upon such third parties restrictions relating to the
safeguarding, distribution and use of the Vessel Design to the same extent as
have been imposed on the Purchaser under this Article.
(f)    Intellectual Property. Except as otherwise provided in this Article 10,
Purchaser agrees that Contractor shall be the owner of all inventions,
technology, designs, works of authorship, mask works, technical information,
computer software, business information and other information conceived,
developed or otherwise generated in the performance of this Contract by or on
behalf of Contractor. Purchaser assigns and agrees to assign all right, title,
and interest in the foregoing to Contractor, including without limitation all
copyrights, patent rights, trade secret rights and other intellectual property
rights and further agrees to execute, at Contractor’s request and expense, all
documentation necessary to perfect title in such materials in Contractor.
Notwithstanding the foregoing, this Article 10(f) shall not include, and
Purchaser shall retain all rights, title and interest in and to, any inventions,
technology, designs, works of authorship, mask works, technical information,
computer software, business information and other information that are
conceived, developed or otherwise generated solely by Purchaser and in
Purchaser’s confidential and proprietary information.


11        REGULATORY BODY REQUIREMENTS

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.





(a)    Regulatory Requirements. Contractor and Purchaser acknowledge and agree
that the Contract Work is subject to certain state, federal and international
conventions, statutes, regulations, classification rules, standards,
interpretations, and practices (“Regulatory Requirements”).
(b)    Regulatory Bodies. Contractor and Purchaser acknowledge and agree that
the Regulatory Requirements are administered by federal, state and local
government agencies, organizations, societies, other authoring organizations of
Regulatory Requirements and ABS (collectively, “Regulatory Bodies”).
(c)    Compliance. [*] Contractor shall comply with the Regulatory Requirements
as administered by the Regulatory Bodies, notwithstanding that there may be
shown in or on any Vessel Drawings or Design Products or set out in the
Specifications contradictory requirements for any item of Contract Work, and
notwithstanding any approvals shown upon said Vessel Drawings and Design
Products, subject, however, to the following:
(1)    If the Specifications specifically require work in excess of that
required by a Regulatory Requirement enacted or adopted by a Regulatory Body,
such specifically required work shall be performed by Contractor, at its
expense, as Contract Work required by this Contract;
(2)    If the Specifications require work which is less than that which was
required by a Regulatory Requirement enacted or adopted by a Regulatory Body on
or before the Effective Date, Contractor shall perform, at its expense, the work
required by the Regulatory Body as Contract Work required by this Contract;
(3)    If the Specifications require work that is less than the work required by
any Regulatory Requirements which have been enacted on or before the Effective
Date by a Regulatory Body, even if said Regulatory Requirements come into effect
at a future date (including any work required by regulation, order, rule or
standard, change in interpretation or practice by the local or national office
of a Regulatory Body), Contractor shall perform the work required by those
Regulatory Requirements at its expense as Contract Work required by this
Contract; and
(4)    If the Specifications require work that is less than that required by any
Regulatory Requirement enacted, adopted or issued by a Regulatory Body after the
Effective Date (including any work required by any statute, law, regulation,
order, rule or standard, and change in interpretation or practice by the local
or national office of a Regulatory Body) or that required by any other action or
interpretation enacted, adopted or issued after the Effective Date that changes
or deviates from the Regulatory Requirements existing on or prior to the
Effective Date, Contractor shall perform the required work, but if said
requirement causes Change Impact, the Contract Base Price, Key Performance
Requirements, and Vessel

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



Contract Delivery Dates shall be adjusted pursuant to the provisions of the
CHANGES Article 6 and the Parties shall executed a Change Order to reflect same.
(d)    The Contractor shall notify Purchaser pursuant to the CHANGES Article 6
if it learns at any time of an implemented or prospective change in Regulatory
Requirements that is, or might, apply to any of the Vessels under construction
or to be constructed under this Contract. Contractor shall be responsible for
implementing any change in the Specifications necessary to incorporate such
change in Regulatory Requirements, in accordance with Article 6.


12        RESERVED




13        MATERIAL AND WORKMANSHIP


(a)    Material and Workmanship Standards. Unless otherwise specifically
provided in the Specifications, all workmanship shall be of commercially
acceptable quality suitable for marine use, and all machinery, equipment,
material, and supplies incorporated in each Vessel shall be new, with no more
than normal production repair of any manufacturing Deficiencies, and a suitable
grade for their purpose. Any operating machinery and equipment shall be accepted
by Purchaser with the wear or other characteristics normally associated with
operation of that type of machinery or equipment (e.g., minor scratches of
exterior paint); provided, however, that if any scratch penetrates the steel
substrate, Contractor shall touch up same before Delivery. Other than as may be
necessary in Contractor’s opinion for operational testing, machinery and
equipment on board or to be installed on any Vessel shall not otherwise be used
by Contractor.
(b)    Minor Repairs to Material. Contractor shall be responsible for the
adequacy of any minor repairs to material, provided in all cases that such
repairs shall be performed in a manner such that the repaired material shall not
adversely affect or impact any Vessel’s safe operation or performance or limit
any Vessel’s ability to trade. Contractor shall be responsible for obtaining any
necessary ABS survey and approval of repaired materials that require
classification.
(c)    Purchaser Questions Regarding Material Condition. If Purchaser has reason
to question the condition or origin of an item of machinery, equipment, material
or supplies, Contractor shall furnish information concerning the condition,
origin and history of that item. For those items surveyed by ABS, its acceptance
of the condition, origin and history of that

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



item shall eliminate any need for further response to any Purchaser question
regarding condition or origin.


14        INSPECTION


(a)    Inspection. Contractor shall develop and provide to Purchaser a “Major
Milestone Schedule” for all material, machinery, equipment and workmanship with
respect to each Vessel that shall be subject to tests, trials or inspection by
the Purchaser’s Representatives. Contractor shall provide Purchaser with such
schedule for its review at least 90 days prior to the commencement of the
construction of such Vessel and thereafter with updates of such schedule as
appropriate. Purchaser’s Representatives shall have the right to attend all
tests, trials and inspections as described below in paragraphs (b) and (c). Any
Deficiencies (as defined in the POST-TRIAL INSPECTION AND ACCEPTANCE Article 18)
or conditions that will result in changes to the Major Milestone Schedule
discovered during tests, trials or inspections shall be promptly reported to
Contractor in writing.
(b)    Inspection at Shipyard. Contractor shall provide and maintain, throughout
the term of this Contract, a Quality Management System that, at a minimum,
adheres to the requirements of ANSI/ISO/ASQ 9001:2008 Standard for Quality
Management Systems, for design, development, production, installation and
servicing conducted under this Contract. During all working hours during the
construction and until Delivery of each Vessel, Purchaser’s Representative shall
have the right to free and ready access to such Vessel and its machinery,
equipment and other materials and to any place where work is being done, or
materials, machinery, equipment or other materials are being processed or
stored, in connection with the construction of such Vessel, including the yards,
workshops, stores and offices of Contractor, and the premises of any
subcontractors of Contractor who are doing work or storing such machinery,
equipment or other materials in connection with the construction of such
Vessels. Inspections shall be performed in accordance with the procedures
documented in Contractor’s Quality Management System, a copy of which shall be
provided to Purchaser no later than ten (10) days after the Effective Date.
Contractor shall provide Purchaser and Purchaser’s Representative with an
inspection schedule by 3:00 PM on the day prior to scheduled inspections at the
Shipyard during either the first or second shifts of production operation.  For
weekend or Contractor holiday inspections, the schedule will be provided by 3:00
PM on Friday or, for holidays, the Business Day preceding the holiday. 
Contractor reserves the right to make minor modifications to the inspection
schedule after it is provided. In any case, Contractor shall give Purchaser and
Purchaser’s Representatives (or their local designees) reasonable notice of all
such tests, trials and inspections to enable Purchaser and Purchaser’s
Representative to attend them.

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(c)    Inspection at Subcontractor’s Facilities.
(1)    The machinery, equipment and other materials supplied by DSEC shall be
subject to inspection and testing by the on-site Purchaser’s Representatives or
their local designees, ABS, and any Regulatory Bodies having jurisdiction over
the Vessels or their components at all places and reasonable times, including,
but not limited to, the Shipyard after Delivery there and the facilities of
Contractor’s subcontractors and the facilities of its and such subcontractors’
suppliers.
(2)    Purchaser shall advise Contractor of those tests and inspections that it
desires to witness at Contractor’s suppliers’ facilities. Purchaser’s request
for such inspections and tests shall be provided to Contractor within 60 days
after provision of the Maker’s List as specified in the MAKER'S LIST, SPARE
PARTS, TOOLS, AND SUPPLIES Article 20. Contractor shall provide to Purchaser
advance notification a minimum of 21 days prior to the date for such inspections
and testing.
(3)    Purchaser’s Representatives shall advise the Contractor in writing, as
described in paragraph (f) of this Article 14, of any Deficiencies in
workmanship, material, machinery or equipment discovered in any item inspected
at a subcontractor’s facility. Contractor shall promptly notify the
subcontractor of such reported Deficiency. Should the Contractor not agree with
Purchaser’s Representatives in such respect, then either the Contractor or the
Purchaser may:
(i) seek an opinion of the Chief Surveyor of ABS in Busan, Korea, assigned to
this project, if such alleged Deficiency relates solely to a Design Product or
classification of any Vessel; or
(ii) for any other alleged nonconformity including any that relates to
construction, workmanship and materials, Contractor and Purchaser shall use the
process described in Article 33 DISPUTES.
The Contractor may invite the affected subcontractor’s representative to
participate in the resolution of these issues.


(4)    Purchaser and Contractor each shall bear its own costs for participation
in any tests or inspections.
(d)    Contractor Support. Upon Purchaser’s request, Contractor shall furnish
facilities, without additional charge to Purchaser, pursuant to PURCHASER USE OF
CONTRACTOR FACILITIES Article 36, as may be necessary for the safe and
convenient administration of the inspection and test oversight that may be
required by the Purchaser’s Representatives.

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(e)    Purchaser’s Representatives. Purchaser shall have the right to designate
on-site representatives (“Purchaser’s Representatives”) who shall be and shall
act as agents of Purchaser, having the authority to make decisions or express
opinions on behalf of Purchaser to Contractor promptly on all problems arising
during the course of, or in connection with, construction of the Vessels in a
manner that ensures utmost cooperation with Contractor in the construction
process. Purchaser shall notify Contractor of the names of individuals that it
has designated as its Purchaser’s Representatives in accordance with the
AUTHORIZED PERSONS, NOTICES AND COMMUNICATIONS Article 42, who shall be
reasonably acceptable to Contractor (such acceptance to be withheld only if a
particular Purchaser’s Representative is unsuitable due to lack of experience or
competence) and who have been vetted by Contractor prior to their commencing
work with respect to any of the Vessels. Notwithstanding the number of
Purchaser’s Representatives that have been designated, only up to [*]
Purchaser’s Representatives may be on site at the same time in any single
facility of Contractor or its subcontractors. For the avoidance of doubt,
Purchaser’s Representatives may be rotated in and out of any single facility of
Contractor or its subcontractors as long as the other conditions of this
paragraph are met.
(f)    Documentation of Deficiencies. Purchaser shall advise the Contractor in
writing of alleged Deficiencies coming to Purchaser’s attention through its
Purchaser’s Representatives promptly, and in any event at least within 48 hours,
after Purchaser first becomes aware of any such alleged Deficiencies. The
written notification of the Purchaser’s Representatives and the opinions
rendered on behalf of the Purchaser shall not alter or diminish the
responsibility of Contractor with regard to the time and Delivery and quality of
the Vessels, as elsewhere provided in this Contract and the Specifications.
Contractor shall respond to any such notice in writing within 48 hours of
receipt of notice thereof from Purchaser or Purchaser’s Representatives.
(1)    Contractor shall correct at its expense those Deficiencies in
workmanship, material, machinery or equipment reported by Purchaser that
Contractor agrees to be such, or are determined to be Deficiencies under the
DISPUTES Article 33 or otherwise in accordance with the terms of this Contact.
Contractor shall have no obligation to correct alleged Deficiencies that are
determined under the DISPUTES Article 33 or otherwise in accordance with the
terms of this Contact not to be such.
(2)    Deficiencies in workmanship, material, machinery or equipment shall be
documented and tracked using the procedures established in the Contractor's
Quality Management System, including, but not limited to, Task Card processes,
Liaison Engineering Disposition Sheet (“LED”) processes, Guaranty Deficiency
Report (“GDR”) process, and Material Problem Report (“MPR”) processes. Purchaser
shall respond promptly to all Task Cards presented for signoff.

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(3)    If any Deficiency cannot be satisfactorily corrected, the material,
machinery or equipment shall be replaced by Contractor with proper new material,
machinery or equipment without any adjustment to the Contract Base Price, unless
such material, machinery or equipment shall have been furnished by Purchaser, in
which case the correction or replacement of such deficient material, machinery
or equipment, or re-performance of workmanship, if performed by Contractor,
shall be treated as a Change proposed by Purchaser under the CHANGES Article 6
unless such Deficiency was caused by Contractor through improper handling,
installation or failure to protect such material, machinery or equipment during
construction. For workmanship, material, machinery and equipment governed by the
requirements of ABS or a Regulatory Body, ABS or such Regulatory Body, as the
case may be, shall be the final authority on acceptability.
(4)    In the event that the Purchaser’s Representatives advise the Contractor
that they have discovered a Deficiency in construction, workmanship or materials
that they believe does not, or will not, conform to the requirements of this
Contract and/or the Specifications and the Contractor does not agree with the
view of those Purchaser’s Representatives in such respect, then the Contractor
may seek an opinion of the on-site Chief Surveyor of ABS assigned to this
project if such alleged nonconformity relates solely to the classification of
such Vessel, in which case the decision of the Chief Surveyor shall be final. In
all other cases, either Purchaser or Contractor may use the process described in
Article 33 DISPUTES.
(5)    Contractor’s subcontractors routinely perform work in its shipyard. For
any alleged nonconformity related to work performed by a subcontractor,
Contractor may invite that subcontractor’s representative to participate in the
activities surrounding the resolution of the matter.


(g)    No Delay or Interference. Purchaser shall perform inspections and witness
tests (including factory acceptance tests, off-site inspections and
re-inspection of corrected work) in a manner that does not delay the Contract
Work.
(1)    In cases where the Purchaser does not attend scheduled inspections that
are held within two (2) hours of the scheduled inspection time, Purchaser waives
its right to attend such inspection; provided, however, that such waiver shall
not relieve Contractor of its obligations under this Contract. If Purchaser does
not attend an inspection, the inspection will be performed on behalf of the
Purchaser by Contractor’s Quality Assurance Department, applicable
trade supervision or Regulatory Body, and Purchaser shall be notified of the
results thereof.
(2)    Contractor shall not schedule testing so as to place an undue time burden
on Purchaser’s Representatives who are available to witness testing. Contractor
shall make all reasonable efforts to schedule Shipyard inspections and tests on
weekdays during the

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



first shift. However, Purchaser shall provide Purchaser’s Representatives for
second and third shift and weekend inspections as required to support
construction schedules.
15        SUBCONTRACTORS


Contractor may employ subcontractors for components or work as it sees fit under
the Contract; provided, however, that Contractor shall remain responsible for
the completion of all such components and work in accordance with the terms of
this Contract. Contractor will ensure that any subcontractor utilized performs
all work to standards no less than those specified in this Contract and the
Vessel Design and Specifications, and Contractor shall remain liable for any
failure by any subcontractor to so perform.


16        ITEMS FURNISHED BY PURCHASER


(a)    General. Contractor shall, as part of the Contract Price, receive, store,
protect, insure and install aboard the Vessels all of the items furnished by
Purchaser as required by the Specifications. Contractor shall not be deemed to
have extended any guaranty as to material, machinery or equipment furnished by
Purchaser other than the guaranty set forth in the CONTRACTOR’S GUARANTY AND
LIMITATION OF THE PARTIES’ LIABILITY Article 19 in respect of workmanship for
the required installation. Contractor or its insurers shall be liable to
Purchaser for any damage to or loss of the items furnished by Purchaser
occurring during Contractor's custody thereof, solely to the extent not caused
by the acts or omissions of Purchaser, up to the value declared by Purchaser to
Contractor for inclusion in Contractor’s insurance program pursuant to the
CONTRACTOR’S INSURANCE Article 21.
(b)    Installation and Operation Instructions. Purchaser shall provide
drawings, technical manuals, or other installation and/or operation instructions
for any item furnished by Purchaser. Purchaser warrants the instructions
provided are suitable for installation and use of each item in the Vessels.
Contractor shall be responsible for installing and operating the items in
accordance with the provided instructions. Contractor shall notify Purchaser of
a discrepancy, error, or omission discovered in such instructions or of their
absence promptly, and in any event within 72 hours of learning thereof.
(c)    Contractor’s Objection. Contractor may object to items furnished by
Purchaser that are, in Contractor’s reasonable judgment, unsuitable or in
improper condition for installation on the Vessels. At Purchaser’s expense,
Purchaser shall replace, adjust or repair such items. Alternately, Purchaser may
elect to request Contractor to install the original item on the Vessel, in which
case the Parties shall prepare a Contract Change and Contractor

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



shall install such original item, but Purchaser shall be responsible for the
consequences of such installation.
(d)     Delivery Delays. The Vessel Contract Delivery Date shall be extended for
each Vessel impacted by one or more of the following causes.
(1)    The Vessel Contract Delivery Date shall be extended for any period of
time that the Contractor is delayed as a result of incorrect or missing
installation or operating instructions relating to items furnished by Purchaser,
provided that Contractor promptly advised Purchaser of such incorrect or missing
information. The Contractor shall be compensated for any additional costs
incurred to correct either the design and installation or items needing repair
as a result of incorrect instructions provided by Purchaser pursuant to
paragraph (b) of this Article 16.
(2)    The Vessel Contract Delivery Date shall be extended for the period of
time required for the replacement, adjustment or repair of items furnished by
Purchaser to which the Contractor objects under this Article.
(3)    In the event that any item furnished by Purchaser for any Vessel are not
delivered to Contractor when required, the Vessel Contract Delivery Date for
such Vessel shall be extended for the period of such delay in Contract Work
caused by such delay in delivery of such item, and Purchaser shall pay
Contractor for all documented costs, if any, reasonably incurred by reason of
such delay unless such delay is the result of Force Majeure. The documented
costs shall be in accordance with Contractor’s established cost accounting
procedures, as documented in Contractor’s approved Cost Accounting Disclosure
Statement (“Disclosure Statement”) used for Contractor’s contracts with the
United States Government.


17        TRIALS


(a)    Expenses of Trials and Tests. Each Vessel shall undergo the trials and
tests provided by the Specifications and this Contract. Reasonable expenses of
such trials and tests, including subsistence and lodging of Contractor’s and
Purchaser's Representatives necessary to be on the Vessels for the trials and
tests, shall be borne by Contractor and included in the Contract Price. All such
expenses of persons on the Vessels not necessary for the trials and tests (which
shall not include Purchaser’s Representatives, the Vessel’s captain, chief
engineer and two other senior officers), but who are on board pursuant to
written request of Purchaser, shall be borne by Purchaser.
(b)    Trials Schedule.

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(1)     Contractor shall submit a schedule of trials and tests to Purchaser at a
reasonable time, which shall be at least 30 days in advance, before each Vessel
is ready for trials and tests.
(2)    The sea trials for each Vessel shall be carried out under weather
conditions deemed favorable enough in the reasonable judgment of Contractor, but
in no event in sea conditions above 4 on the Beaufort wind force scale. In the
event of unfavorable weather on the date specified for the sea trials for any
Vessel, such sea trials shall take place on the first available day thereafter
that the weather condition permits. It is agreed that, if during the sea trials
of any Vessel, the weather should suddenly become so unfavorable that orderly
conduct of the sea trial run can no longer be continued, such sea trial run
shall be discontinued and postponed until the first favorable day next
following, unless Purchaser shall assent in writing to acceptance of the Vessel
on the basis of the sea trial already made before such discontinuance has
occurred.
(c)    Additional Trials. If, during the trials required by this Contract, there
shall be any material failure of any Vessel to meet the requirements of this
Contract that requires a Vessel to be underway to demonstrate correction of such
failure (including, without limitation, Service Speed ), Contractor shall, after
corrective action is taken, make further trials, sufficient in number reasonably
to demonstrate such Vessel's compliance with the requirements of this Contract.
Contractor shall not be entitled to an adjustment in the Contract Base Price for
the costs of additional trials required by this Article, except with regard to
any further trial made necessary solely due to actions or omissions of Purchaser
or by the failure of machinery, equipment or material furnished by Purchaser.
18        POST-TRIAL INSPECTION AND ACCEPTANCE


(a)    Definition. “Deficiencies,” as used in this Contract, shall mean any
material failure of the material, machinery, equipment, or workmanship of the
Vessel such that it does not comply with the Specifications and the other terms
of this Contract. Such Deficiencies exclude any and all designs, specifications,
material, machinery or equipment furnished by Purchaser and, after Delivery of
any Vessel, any routine and ordinary maintenance of the Vessel.
(b)    Correction of Deficiencies. After completion of the trials required by
this Contract, each Vessel shall be returned to the Shipyard, where Contractor
shall at its own expense correct all Deficiencies. Contractor shall be
responsible for correction of Deficiencies in items provided by Purchaser only
in those instances when Contractor is responsible under the provisions of the
ITEMS FURNISHED BY PURCHASER Article 16. Otherwise, Purchaser shall be
responsible for correction of Deficiencies in such items and any resulting
damages as provided in that Article.

30



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(c)    Machinery or Equipment. If the performance of machinery or equipment
during trials is questioned by ABS or a Regulatory Body, or by both Purchaser
and Contractor, or exhibits performance out of parameters as designated by the
OEM, such machinery or equipment shall be opened for post-trials inspection.
Contractor shall correct Deficiencies, if any, found as a result of such
inspection, and thereafter such machinery or equipment shall be closed,
connected, and satisfactorily tested, with all associated opening, inspection,
correction and testing costs borne solely by Contractor. If performance of
machinery or equipment during trials is questioned only by Purchaser, Contractor
shall open such machinery or equipment for inspection. If Deficiencies are found
as a result of such inspection, Contractor shall correct such Deficiencies and
thereafter such machinery or equipment shall be closed, connected, and
satisfactorily tested, with all associated opening, inspection, correction and
testing costs borne solely by Contractor. However, if such machinery or
equipment is found to be without any Deficiency as a result of such inspection,
Contractor shall be entitled to payment by Purchaser for Contractor’s reasonable
documented costs in performing the inspection. Such costs shall be in accordance
with Contractor’s established cost accounting procedures, as documented in
Contractor’s Disclosure Statement.
(d)    Acceptance of Vessel. When a Vessel is Substantially Complete, upon
tender by Contractor, Purchaser shall accept the Vessel and countersign the
Delivery Certificate, which shall list any still-outstanding Deficiencies and
any other incomplete Contract Work and the terms (including, without limitation,
the amount to be withheld from the Contract Price) upon which such remaining
Contract Work will be completed by Contractor.
(e)    Damages in Lieu of Correction. The Parties may stipulate monetary
payments by Contractor to Purchaser in lieu of the correction of any
Deficiencies and any other incomplete Contract Work with respect to any Vessel
that does not in any way affect the status of such Vessel being Substantially
Complete. Such Deficiencies can be either those remaining incomplete at Delivery
or those discovered pursuant to the CONTRACTOR’S GUARANTY AND LIMITATION OF THE
PARTIES’ LIABILITY Article 19.


19        CONTRACTOR’S GUARANTY AND LIMITATION OF THE PARTIES LIABILITY


(a)    Contractor Guaranty. Contractor guarantees each Vessel for a period of 12
months from its date of Delivery (“Guaranty Period”) against all Deficiencies
(as defined in the POST-TRIAL INSPECTION AND ACCEPTANCE Article 18) that are
discovered prior to the expiration of the Guaranty Period (including any
extensions thereof) and reported to Contractor within thirty (30) days after the
expiration of the Guaranty Period (including any extensions thereof).
Contractor’s sole responsibility for any such Deficiency shall be to repair

31



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



or replace, in Contractor’s sole discretion, such Deficiency at Contractor’s
cost. This guaranty shall not extend to expected ordinary wear and tear or
natural events, nor shall it apply to the extent that the Deficiency was caused
or aggravated by the negligence or other improper act of the Purchaser or any
third party, including the Vessel operator. This guaranty shall not extend to
items furnished by Purchaser, but it shall extend to damage to items furnished
by Purchaser caused by Contractor’s improper handling, storage, or installation
of such items, when such handling, storage, or installation was not in
conformance with the instructions provided by Purchaser pursuant to paragraph
(b) of the ITEMS FURNISHED BY PURCHASER Article 16 , such nonconformance to be
determined by Contractor subject to objection by Purchaser under the DISPUTES
Article 33.
(b)    Further Guaranty. Contractor guarantees the workmanship and material of
the repairs or replacements made under the guaranty in paragraph (a) of this
Article for a further period of six months from the date of completion of such
repair or replacement, or to the end of the Guaranty Period, whichever is later,
and, if necessary, this further period shall be further extended for an
additional six months if the Deficiency requires additional repair, replacement
or re-performance, provided that the aggregate of the Guaranty Period and any
such further periods shall not exceed 24 months from the Vessel’s date of
Delivery.
(c)    Direct Guaranty Support of Purchaser’s Affiliates or Bareboat Charterers
of Vessels. Purchaser may elect in its sole option to have Contractor provide
Guaranty support under this Contract directly to its affiliates that take
Delivery of a Vessel under this Contract and/or the bareboat charterers of the
Vessels Delivered under this Contract; provided, however, that each such
affiliate and/or bareboat charterer shall assume in a writing provided to
Contractor all rights and obligations of Purchaser under this Contract
associated with any and all Guaranty obligations, including without limitation
all timing provisions, provisions associated with making Vessels available for
Guaranty work, and all provisions associated with the release of any funds held
in Escrow except they will direct Purchaser (which shall remain obligated with
respect to such provisions) to authorize the release of any funds held in Escrow
in accordance with this Agreement. Purchaser shall provide Contractor with the
name of any such affiliate or bareboat charterer at least thirty days prior to
Delivery Date for the affected Vessel.
(d)    Assignment of Subcontractor and Vendor Guarantees. Upon expiration of the
Guaranty Period, Contractor shall assign to Purchaser all rights and privileges
of Contractor in any continuing or extended guarantees and warranties provided
by Subcontractors, machinery or equipment suppliers and vendors of machinery,
equipment and materials, if any, used in construction of the Vessel. Such
assignments shall not alter or extend Contractor's responsibilities and
guarantees. Copies of all third-party vendor and supplier guaranties and
warranties that extend beyond the expiration of the Guaranty Period shall be
provided by Contractor to Purchaser on or prior to Delivery of each Vessel.

32



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(e)    Notification of Deficiencies. Purchaser shall notify Contractor in
writing as soon as practicable, and in any event no more than fifteen (15) days
after discovery of any Deficiency falling within the provisions of this Article.
Purchaser’s notice shall include such particulars as can reasonably be given as
to the nature and extent of such Deficiency, the applicable Specifications or
Regulatory Requirement, the date of discovery, the location of the Vessel, and
the place at which the Vessel can be made available for earliest inspection by
or on behalf of Contractor. As soon as practicable, Purchaser also shall furnish
to Contractor copies of relevant survey or inspection reports.
(f)    Contractor’s Inspection. Upon receipt of notice of a Deficiency under
paragraph (d) of this Article, Contractor may (but shall not be bound to)
arrange for inspection of the affected Vessel on its own behalf at its own cost.
If such an inspection is undertaken, Purchaser shall make such Vessel’s
officers, crew members, log books, and any other relevant documents and
information available to Contractor’s representative at the inspection.
Contractor may, from time-to-time, request a subcontractor or supplier
representative to inspect an item that is the subject of the notice of a
Deficiency. Purchaser shall provide the same support and information to
Contractor’s subcontractor or supplier for such inspection.
(g)    Correction of Deficiencies.
(1)    Purchaser, in consultation with Contractor, shall designate a reasonable
time and location suitable for correction of Deficiencies with respect to each
affected Vessel. At Purchaser’s sole risk and expense, and consistent with
Purchaser’s commercial objectives, Purchaser then shall cause the Vessel to be
available to Contractor at such time and location, ready in all respects for the
corrective action. At all times during Contractor's correction of Deficiencies
under this Article, Purchaser shall retain full care, custody and control of the
Vessel; provided, however, Contractor shall remain responsible for its
employees, agents, and subcontractors engaged to correct such Deficiencies.    
(2)    Contractor shall arrange for the correction of Deficiencies and
performance of any essential dismantling and reassembling at the designated
location at its own expense, including transportation costs of necessary parts,
machinery or equipment and all costs of attendance of suppliers' technical
representatives. Any parts, machinery or equipment replaced shall on their
removal become the property of, and shall be disposed of at the risk of,
Contractor. Replacement parts, machinery or equipment installed in the Vessel
shall upon installation and satisfactory testing become the property of
Purchaser.     
(3)    Purchaser shall be responsible for placing the Vessel and its machinery
and equipment in proper condition for the correction of Deficiencies (e.g.,
emptying fluids from tanks and piping, isolation of piping and other systems)
and cessation of Vessel operations as necessary to allow Contractor ready access
to any Deficiency.

33



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(h)    Emergency Correction. Prior to the expiration of the Guaranty Period, if
any Deficiencies reasonably require emergency correction outside the Vessel’s
normal maintenance schedule, whether or not such Deficiencies require the Vessel
to be dry-docked, upon written notice of the need for emergency repairs pursuant
to paragraph (i) below and concurrence by Contractor, which shall not be
unreasonably withheld, conditioned or delayed, Contractor shall pay the actual
costs of correcting the Deficiencies reasonably incurred by Purchaser.
(1)    Prior to Contractor performing any such emergency correction of
Deficiencies, Purchaser shall notify Contractor in writing of the nature of the
Deficiency, the reason that emergency correction is required, and the nature of
the intended correction work.
(2)    When the Vessel is taken to a facility or dry-docked solely for the
purpose of correcting a Deficiency, the costs chargeable to Contractor’s account
shall be limited to those costs reasonably incurred for correcting such
Deficiency at such facility, including dry docking for correction of such
Deficiency. If any other work that requires dry-docking is performed for or by
Purchaser while the Vessel is at such repair facility or in such dry dock,
Purchaser shall pay a proportional share of the dry-docking expenses and all
additional expenses for such other work. All port charges, tug charges, moorage,
wharfage, and fire and security watches incidental to the Vessel at the repair
location shall be apportioned based on the invoiced work performed for the
respective Parties.
(i)    Normal Refit Schedule. When a Deficiency is corrected as part of a
Vessel’s normal refit schedule, Contractor shall not be responsible for any
costs incurred to perform any other work undertaken by Purchaser as part of the
Vessel’s normal refit, including, but not limited to, any port charges, tug
charges, moorage fees, wharfage fees, and the cost of any fire and security
watches incidental to the work performed and the Vessel being at the repair
location. If the correction of a Deficiency require the Vessel to be in a dry
dock, and the Purchaser has to place the Vessel in dry dock for other work that
it desires to have performed at the facility, the one-time cost to dry dock the
Vessel shall be apportioned based on the cost of all of the invoiced work
performed while the Vessel is in dry dock and an apportioned daily fee for those
days during which the Contractor is performing work to correct the Deficiency
that required the Vessel to be in the dry dock.
(j)    Guaranty Engineer. Contractor shall have the right, at its sole risk and
expense, to place a guaranty engineer on board each Vessel at any time during
the Guaranty Period as Contractor deems appropriate (“Guaranty Engineer”). Such
Guaranty Engineer shall act as Contractor’s representative and liaison between
Purchaser and Contractor.
(1)    Purchaser may reasonably request deployment of Contractor's Guaranty
Engineer, and such request shall not be unreasonably denied by Contractor.

34



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(2)    The Guaranty Engineer shall comply with Purchaser's (or ship operator’s)
rules while on board the Vessel. Purchaser shall not request the Guaranty
Engineer’s guidance, suggestions or advice concerning operation of the Vessel.
Purchaser shall grant Contractor’s Guaranty Engineer reasonable access to the
Vessel and reasonable assistance in performing his/her duties.
(3)    Purchaser shall provide Contractor’s Guaranty Engineer with suitable
accommodations and messing at no charge to Contractor. Contractor shall be
responsible for payment of the costs of personal accident insurance, wages and
repatriation costs for its Guaranty Engineer.
(k)    LIMITATION OF LIABILITY.


(1)    [*], NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY PUNITIVE,
EXEMPLARY OR OTHER SPECIAL DAMAGES OR ANY INDIRECT, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES (INCLUDING WITHOUT LIMITATION LOSS OF USE, INCOME, FUTURE SALES, PROFITS
OR ANTICIPATED PROFITS, BUSINESS OR BUSINESS OPPORTUNITY, SAVINGS, DATA, OR
BUSINESS REPUTATION), ARISING UNDER OR DIRECTLY OR INDIRECTLY RELATING TO THIS
CONTRACT OR THE SUBJECT MATTER HEREOF, REGARDLESS OF WHETHER SUCH DAMAGES ARE
BASED IN CONTRACT, EQUITY, OR WHEN THE DAMAGES ARE ALLEGED TO BE CAUSED BY
TORTIOUS CONDUCT, BREACH OF WARRANTY OR ANY OTHER THEORY, WHATSOEVER, AND
REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED OF, KNEW OF, OR SHOULD HAVE
KNOWN OF THE POSSIBILITY THAT SUCH DAMAGES COULD OCCUR.
(2)    [*], IN NO EVENT SHALL CONTRACTOR’S TOTAL AGGREGATE LIABILITY FOR EACH
VESSEL EXCEED THE GREATER OF [*] OR [*]; PROVIDED, HOWEVER, THAT THE FOREGOING
LIMITATION OF LIABILITY SHALL NOT APPLY TO ANY DAMAGES CAUSED BY ANY MATERIAL
MISREPRESENTATION OR FRAUDULENT CONDUCT OF CONTRACTOR. THE FOREGOING LIMITATION
OF CONTRACTOR’S LIABILITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
EITHER PARTY’S REMEDIES AVAILABLE UNDER THIS CONTRACT, AT LAW OR IN EQUITY.
CONTRACTOR HEREBY REPRESENTS AND WARRANTS TO PURCHASER THAT [*].
(3)    EXCEPT FOR THE PAYMENT OF MILESTONE PAYMENTS FOR CONTRACT WORK THAT HAS
BEEN COMPLETED BY CONTRACTOR, IN NO EVENT SHALL PURCHASER’S TOTAL AGGREGATE
LIABILITY [*] FOR EACH VESSEL EXCEED THE GREATER OF [*] PROVIDED, HOWEVER, THAT
THE FOREGOING LIMITATION OF LIABILITY SHALL NOT APPLY TO ANY DAMAGES CAUSED BY
ANY MATERIAL MISREPRESENTATION OR FRAUDULENT CONDUCT OF PURCHASER. THE

35



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



FOREGOING LIMITATION OF PURCHASER’S LIABILITY SHALL REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF EITHER PARTY’S REMEDIES AVAILABLE UNDER THIS CONTRACT, AT
LAW OR IN EQUITY.
(l)    EXPRESS GUARANTEES EXCLUSIVE. THE EXPRESS GUARANTEES OF CONTRACTOR, AS
SET FORTH IN THIS CONTRACT, ARE THE EXCLUSIVE GUARANTEES OF CONTRACTOR AND ARE
IN LIEU OF, AND PURCHASER HEREBY WAIVES, ALL OTHER GUARANTEES OR WARRANTIES,
EXPRESS OR IMPLIED, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE AND
INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR INFRINGEMENT OF THIRD PARTY RIGHTS.
(m)    Deficiencies Not Timely Discovered or Reported. Contractor shall not be
liable for any Deficiencies, whether latent or patent, that are not discovered
prior to the expiration of the Guaranty Period (including any extensions
thereof) or are not reported to Contractor within thirty (30) days of the
expiration of the Guaranty Period (including any extensions thereof).


20        MAKER'S LIST, SPARE PARTS, TOOLS, AND SUPPLIES


(a)    Spare Parts, Tools and Supplies. The Contract Price includes the cost of
the class spares set forth in the Specifications.
(1)    Any spares, parts, tools, special tooling (unless normally furnished with
the machinery or equipment by the maker thereof to maintain such machinery or
equipment) and supplies that are not identified in this Article are not included
in the Contract Work.
(2)    Contractor shall provide Purchaser, within 90 days after the Effective
Date, with offered lists of spares, and one- and three-year manufacturer’s
recommended lists of spares and pricing from the selected makers referred to in
the Maker’s List. Should Purchaser elect to purchase the one-year spares from
Contractor, it shall be handled as a Contract Change pursuant to CHANGES Article
6.
(b)    Maker’s List
(1)    Within 90 days of the Effective Date, Contractor shall provide to
Purchaser the Maker’s List identifying those suppliers that Contractor has
chosen (the “Maker’s List”). Purchaser may request that Contractor use suppliers
other than those chosen by Contractor or not otherwise listed on the Maker’s
List. These requests shall be considered as a Non-Essential Change under the
CHANGES Article 6.

36



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(c)    Fuels, Lubricants and Consumables Before Delivery. The Contract Base
Price includes all fuels used on trials. All lubricants and related liquid
consumable stores for the machinery and piping systems, including without
limitation lubricating oil sump tanks and hydraulic oil sump tanks, which shall
on Delivery be prepared as required for normal operation of the Vessel, shall be
selected and supplied by Purchaser in accordance with ITEMS FURNISHED BY
PURCHASER Article 16; provided, however, that the maker and type of lubricants
and consumable stores will conform to the original equipment manufacturer’s
recommendations.
(d)    Fuels, Lubricants and Consumables After Delivery. Contractor shall sound
all fuel and lubricant stowage and service tanks within 24 hours prior to
Delivery, in the presence of a Purchaser’s Representative. Based on such
soundings, Purchaser shall pay for all fuels remaining on-board each Vessel at
Delivery, other than as specified in paragraph (c) above, at the prices paid by
Contractor and in accordance with Contractor’s Disclosure Statement. Based on
such soundings, Contractor shall pay for all lubricants and related liquid
consumable stores consumed on each Vessel prior to Delivery, at the prices paid
by Purchaser.
21        CONTRACTOR’S INSURANCE


(a)    Property Insurance. From the time that the first machinery, material or
equipment for inclusion as part of each Vessel enters the Shipyard, and until
the laying of the keel of the Vessel, Contractor, at its expense, shall keep all
such machinery, material and equipment, including all items furnished by
Purchaser to the extent that Purchaser has declared the value of such items to
Contractor, insured at all times under Contractor’s existing property insurance
policy.
(b)    Builder’s Risk Insurance.
(1)    Requirement. From the time of the laying of the keel of the Vessel, and
until Delivery of the Vessel, Contractor, at its expense, shall keep each Vessel
and all machinery, material and equipment to be installed in the Vessel,
including all items furnished by Purchaser to the extent that Purchaser has
declared the value of such items to Contractor, insured at all times under an
all-risk form Marine Builders Risk policy, acceptable to Purchaser (such
acceptance not to be unreasonably withheld) and no more restrictive than
provided under American Institute Builder’s Risk Clauses (July 1, 1973) or
Institute Clauses for Builder’s Risk (June 1, 1988) or equivalent. Contractor
may utilize existing policies of insurance that cover the risks listed in
subparagraph (b)(2) of this Article, provided that such policies are maintained
by Contractor in accordance with the provisions of paragraph (b) of this
Article.
(2)    Coverage. The insurance shall cover all usual marine risks, and in
particular, but without prejudice to the generality of the foregoing, shall
cover:

37



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(i)    All risks of loss or damage, including earthquake, flood, volcanic
eruption, hurricane, named windstorm and tidal wave, in respect of the Vessels
and all machinery, material and equipment, whether at the Shipyard or
Contractor’s suppliers’ premises or in transit or elsewhere, including and
during launching and trials;
(ii)    Strikes, riots, civil commotions, and malicious damage;
(iii)    Collision, protection and indemnity coverage; and
(iv)    Sudden and accidental pollution.
(3)    Minimum Sum. The minimum sum insured on a per Vessel basis, and the limit
of Contractor's liability, shall be the Contract Price of such Vessel, plus the
value declared by Purchaser to Contractor for items furnished by Purchaser.
(c)    Other Insurance. Contractor, at its expense, shall keep and maintain in
effect the following additional insurance for the duration of this Contract:
(1)    Commercial General Liability coverage to include, but not limited to,
broad form property damage, personal injury, premises, completed operations and
products, and contractual liability in the minimum amount of $2,000,000 per
occurrence and $2,000,000 in the aggregate; and
(2)     Automobile Liability insurance with a combined single limit of
$2,000,000 per occurrence for Bodily Injury and Property Damage;
(d)    Workers’ Compensation Insurance. Contractor, at its expense, shall keep
and maintain an authorized program of self insurance for Worker’s Compensation
and Longshore and Harbor Worker’s Compensation Act insurance conforming to the
statutory requirements of the State of California and the United States of
America, respectively, and including Employers Liability with minimum limits of
$2,000,000 per occurrence.
(e)    Certificates of Insurance. Certificates evidencing the policies described
in this Article 21, in a form satisfactory to Purchaser, shall be delivered to
Purchaser within ten (10) days of the Effective Date of this Contract and
renewals thereof delivered within ten (10) days after expiration of the
respective policy terms. Each policy required by this Article 21 shall be
underwritten by an insurance company with minimum A.M. Best ratings of "A-,VII"
or equivalent and shall provide that it is primary insurance to, and
noncontributing with, any other insurance carried by Purchaser. The policy
referred to in paragraph (a) of this Article 21 shall be endorsed to name
Purchaser and its assigns as “loss payee” as their interests may appear. The
policy referred to in paragraph (b) of this Article 21 shall be endorsed to name
Purchaser and its assigns as an “additional insured” and “loss payee” as their
interests may appear. The policies referred to in subparagraphs (c)(1) and
(c)(2) of this Article 21 shall be endorsed to name Purchaser as an “additional
insured”. Notice of any cancellation of

38



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



required coverage or any material change in any policy required under this
section shall be given in accordance with that policy’s terms and conditions.
(f)    Coverage Limits and Contractor's Liability. The insurance coverage limits
stated in this Article 21 are minimum insurance coverage requirements, not
limits of Contractor’s liability under this Contract. Notwithstanding the
insurance policies required by this Article 21, Contractor shall remain
obligated for the full and total amount of any damage, injury, expense or loss
due to Purchaser in accordance with the terms of this Contract.


22        PURCHASER’S INSURANCE


(a)    Purchaser's Insurance. As a requirement for access of Purchaser's
Representatives, Vessel Officers, chief engineer and crew to the Shipyard,
Purchaser shall maintain at its sole cost and expense the following insurance
coverage:
(1)    Commercial General Liability insurance with coverage to include broad
form property damage, personal injury, premises, completed operations and
products, and contractual liability with a minimum bodily injury and property
damage combined single limit of $2,000,000 per occurrence and $2,000,000 in the
aggregate.
(2) Automobile Liability insurance with a combined single limit of $2,000,000
for Bodily Injury and Property Damage;
(3)    California Workers' Compensation and United States Longshore and Harbor
Workers' Compensation Act insurance with minimum limits of liability conforming
to the statutory requirements of the State of California and the United States
of America, respectively; and if Purchaser's Representatives, Vessel Officers,
chief engineer or crew are to be aboard an underway Vessel for any reason,
Maritime Employers Liability (Jones Act) coverage with minimum limits of
liability of $2,000,000 per occurrence and $2,000,000 in the aggregate.
(b)     Endorsements; waiver of subrogation. Each policy required by this
Article 22 shall be underwritten by an insurance company with minimum A.M. Best
ratings of "A-VII" or equivalent and shall provide that it is primary insurance
to, and noncontributing with, any other insurance carried by Contractor. The
policies referred to in subparagraphs (a)(1) and (a)(2) of this Article 22 shall
be endorsed to name Contractor as an “additional insured.” The policies referred
to in subparagraph (a)(3) of this Article 22 shall contain a waiver of
subrogation in favor of Contractor.
(c)    Certificates of Insurance. Notice of any cancellation of required
coverage or any material change in any policy required under this section shall
be given in accordance with that policy’s terms and conditions. Certificates
evidencing such policies, in a form

39



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



reasonably satisfactory to Contractor, shall be delivered to Contractor within
10 days after the Effective Date of this Contract, and renewals thereof
delivered to Contractor within 10 days after expiration of the respective policy
terms.
(d)    Coverage Limits and Purchaser's Liability. The insurance coverage limits
stated in paragraph (a) of this Article 22 are minimum insurance coverage
requirements, not limits of Purchaser's liability under this Contract.
Notwithstanding the insurance policies required under this Article 22, Purchaser
shall remain obligated for the full and total amount of any damage, injury,
expense or loss due to Contractor in accordance with the terms of this Contract.


23        LOSS OR DAMAGE OF VESSEL


(a)    Partial Loss or Damage. In the event that any loss or damage to a Vessel
prior to Delivery does not render the Vessel a total loss, actual or
constructive, in accordance with the terms and conditions of the Builder’s Risk
policy (“Total Loss”), Contractor shall replace or repair the Vessel as mutually
agreed between the Parties. In such event, Contractor shall be liable as part of
the Contract Price for the cost of such replacement or repair, but shall be
entitled to apply against such costs any amounts recoverable under any insurance
policy pursuant to the CONTRACTOR'S INSURANCE Article 21.
(b)    Total Loss. In the event of a Total Loss of any Vessel prior to Delivery,
Purchaser or Contractor may elect to cancel the construction of such Vessel. If
an election is made to cancel the construction of any such Vessel, the Party
electing to cancel shall give written notice in accordance with the AUTHORIZED
PERSONS, NOTICES AND COMMUNICATIONS Article 42, to that effect to the other
Party, within thirty (30) days of the date of determination of such loss. If no
election is made to cancel the construction of any such Vessel, construction and
Delivery of the Vessel shall proceed in accordance with this Contract.
(c)    Insured Loss. In the event that there is a Total Loss of a Vessel prior
to Delivery, and such Total Loss results from a risk covered by the insurances
required under the CONTRACTOR'S INSURANCE Article 21, all of the proceeds of
such insurance payable as a result of such loss shall be paid to Purchaser in
amounts equal to the total payments made under this Contract plus the declared
value of Purchaser-furnished items (to the extent damaged or destroyed) with the
balance paid to Contractor. Such distribution shall be made without regard to
whether under paragraph (b) of this Article 23 construction of the Vessel or
Vessels is canceled or proceeds. If total payments made by Purchaser under the
PAYMENTS Article 4 of this Contract plus the value of Purchaser-furnished items
(to the extent damaged

40



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



or destroyed) exceed the amounts collectable under Contractor's insurances, then
Contractor shall promptly pay the amount of such excess to Purchaser.
(d)    Uninsured Loss. In the event that there is a Total Loss of a Vessel prior
to Delivery which is not covered by insurance, and regardless of whether an
election is made by Purchaser or Contractor to cancel construction of such
Vessel, Contractor shall pay to Purchaser an amount equal to the total payments
made or advanced under the PAYMENTS Article 4 of this Contract plus the value of
Purchaser-furnished items (to the extent damaged or destroyed).
(e)    Notice of Damage. Contractor shall give written notice to Purchaser of
any significant loss or damage to any Vessel occurring prior to Delivery thereof
with appropriate details as soon as practicable after Contractor learns of such
loss or damage. In the event of a Total Loss, Contractor shall cooperate with
Purchaser and provide Purchaser such documents and information as Purchaser may
reasonably request with respect to such loss or damage.


24        INDEMNIFICATION


(a)    Contractor. Contractor shall indemnify, defend and hold harmless
Purchaser Group and each Vessel against all claims and demands asserted against
Purchaser Group and/or such Vessel arising from the injury to or death of
employees, workmen, trespassers, licensees and all other persons in, on or about
the Contract Work, and from damage to or loss of property of third parties to
the extent that any of the foregoing result from or are due to the act, neglect
or fault of Contractor, its employees, its subcontractors or their employees.
(b)    Purchaser. Purchaser shall indemnify, defend and hold harmless Contractor
and each Vessel against all claims and demands asserted against Contractor
and/or such Vessel arising from the injury to or death of employees, workmen,
trespassers, licensees and all other persons in, on or about the Contract Work,
and from damage to or loss of property of third parties to the extent that any
of the foregoing result from or are due to the act, neglect or fault of
Purchaser, its employees, its subcontractors or their employees.
(c)    Exclusion. Neither Party’s indemnity obligations under this Article shall
apply to any injury to or death of any person or to any damage to or loss of
property of third parties occurring in connection with a Vessel after Delivery,
provided that this exclusion shall not apply to any death occurring after
Delivery due solely to an injury sustained prior to Delivery.


25        DEFAULT OF PURCHASER AND CONTRACTOR'S REMEDIES

41



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.





(a)    Events of Default. Each of the following shall constitute an event of
default of Purchaser under this Contract:
(1)    The failure of Purchaser to make a payment in accordance with the
provisions of this Contract, and such failure is not remedied within [*] days
after written notice thereof from Contractor;
(2)    Two or more consecutive late payments, and Purchaser fails to provide
within [*] days after receipt of notice thereof from Contractor assurances in
the form of a letter of credit, performance bond, or other credit support that
is reasonably acceptable to the Contractor, that Purchaser’s chronic and
persistent late payment will cease;
(3)    (i) Any court of competent jurisdiction shall enter an order, decree or
judgment appointing a receiver of Purchaser or of the whole or any substantial
part of Purchaser's assets or property or approving a petition filed against
Purchaser for the giving of relief of any kind against enforcement of the rights
of creditors, and any such order, decree or judgment is not vacated or set aside
or stayed within [*] days of its entry; (ii) Purchaser shall commence, or there
shall be commenced, any acts or proceedings seeking the voluntary or involuntary
dissolution of Purchaser; (iii) Purchaser shall admit in writing its inability
to pay its debts generally as they become due; (iv) Purchaser shall make a
general assignment for the benefit of its creditors; (v) Purchaser shall consent
to the appointment of a receiver for itself or of the whole or any substantial
part of its assets or property; (vi) Purchaser shall file a petition in
bankruptcy; (vii) Purchaser shall file a petition or answer in any proceeding
under any bankruptcy act or other act or under common law or in equity in any
manner seeking relief from enforcement of creditors' rights; or (viii) Purchaser
shall be adjudged bankrupt in any proceeding; and
(4)    The failure of Purchaser to timely perform any other material obligation
under this Contract, and such failure is not remedied within [*] days after
written notice thereof from Contractor.
(b)    Rights and Remedies. Upon the occurrence of any event of default
specified in paragraphs (a)(1) through (3) of this Article 25, Contractor may,
at its election, and as its sole and exclusive remedy (but without prejudice to
injunctive relief to implement such remedy) immediately exercise any and/or all
of the following rights and remedies.
(1)    Completion and Sale of Vessel. Contractor may terminate this Contract and
thereafter Contractor shall be entitled to continue construction of any Vessel
not previously delivered to Purchaser and to sell such Vessel while Contract
Work is in process or after completion.

42



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(i)    Pending such sale, Contractor shall be entitled to retain any initial and
milestone payments already paid. Any such sale may be effected by Contractor,
either by public auction or by private contract, on such terms and conditions as
Contractor may see fit, but Contractor shall be bound in good faith to secure
the best price obtainable under the circumstances. Upon the effective time and
date of any such sale, all liens and security interests of Purchaser in the
Collateral (as defined in the TITLE, RISK OF LOSS, AND PROPERTY INTERESTS
Article 27) shall automatically terminate and be of no further force and effect.
Purchaser hereby authorizes Contractor to file all documents necessary to
evidence the release of its liens in the Collateral (and by its acceptance of
any assignment of the security interest in the Collateral, any assignee of
Purchaser agrees to such automatic release of liens and the filing of
termination statements evidencing the same).
(ii)    In the event Contractor sells a Vessel, Contractor thereafter [*].


(iii)    In the event that Contractor elects to complete any Vessel, Contractor
may negotiate the revival of this Contract with Purchaser at any time before the
sale of the Vessel upon Purchaser’s providing evidence satisfactory to
Contractor that the events causing Purchaser’s default have been remedied.
(2)    Abandonment of Construction. Contractor may terminate this Contract and
thereafter may abandon construction of any Vessel that has been not previously
delivered to Purchaser and sell such Vessel in its state of completion at the
time of abandonment of construction. Any such sale may be effected by
Contractor, either by public auction or by private contract, on such terms and
conditions as Contractor may see fit, but Contractor shall be bound in good
faith to secure the best price obtainable under the circumstances.
(i)    Contractor shall notify Purchaser in writing of its election to abandon
and sell and shall thereafter [*].
(ii)    Upon the effective time and date of any such abandonment and sale, all
liens and security interests of Purchaser in the Collateral (as defined in
Article 27) shall automatically terminate and be of no further force and effect
and Purchaser hereby authorizes Contractor to file all documents necessary to
evidence the release such liens in the Collateral (and by its acceptance of any
assignment of the security interest in the Collateral, any assignee of Purchaser
agrees to such automatic release of liens and the filing of termination
statements evidencing the same).
(3)    Transfer of Purchaser’s Rights Under This Contract. Contractor may amend,
transfer and assign Purchaser’s right, title and interest in and to this
Contract, including the right to receive Delivery of and transfer title to such
Vessels upon their Delivery, in a transaction on arm’s length terms, to a third
party that will perform and assume all of the Purchaser’s obligations under this
Contract as so amended, transferred or assigned, such

43



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



amendment, transfer and assignment to be in accordance with provisions of this
paragraph (b)(3) and otherwise in accordance with applicable law. Contractor
shall be bound in good faith to secure the best price obtainable under the
circumstances.
(i)    Any Assignment entered into in accordance with this paragraph (b)(3) may
only be effected following the consummation of an amendment, transfer or
assignment process conducted in all respects in a commercially reasonable manner
in accordance with applicable law, and upon consummation of any such Assignment
and the payment of the proceeds referenced below to Purchaser, the transferee
shall be entitled to all rights and benefits of this Contract and the Purchaser
shall not have any further interests or rights in and to this Contract as so
amended by the Assignment.
(ii)    Contractor shall deliver written notice to Purchaser of its intent to
pursue an assignment of this Contract in accordance with the terms of this
paragraph (b)(3) of this Article (the “Assignment Notice”).
(iii)    [*].


(iv)    Nothing contained in this paragraph (b)(3), shall prohibit Contractor at
any time prior to any such Assignment from terminating this Contract and
pursuing its remedies under paragraphs (b)(1) and (b)(2) of this Article to the
extent available.
(vi)    Upon the effective time and date of any Assignment, all liens and
security interests of Purchaser in the Collateral (as defined in Article 27)
shall automatically terminate and be of no further force and effect and
Purchaser hereby authorizes Contractor to file all documents necessary to
evidence the release of its liens in the Collateral (and by its acceptance of
any assignment of the security interest in the Collateral, any assignee of
Purchaser agrees to such automatic release of liens and the filing of
termination statements evidencing the same).
(c)    Power of Attorney. Purchaser hereby appoints Contractor as its
attorney-in-fact following the occurrence and during the continuance of any
event of default specified in paragraphs (a)(1) through (3) of this Article 25,
solely to take all actions necessary or desirable to effect Contractor’s rights
and remedies as described in paragraph (b) of this Article 25.
(d)    Damage Claim for other Breaches. Upon the occurrence of an event of
default specified in paragraph (a)(4) of this Article 25, Contractor may
immediately seek redress against Purchaser pursuant to DISPUTES Article 33.
(e)    Rights and Remedies Not Exclusive. Except for the rights and remedies set
forth in paragraph (b) of this Article 25, which shall be the exclusive remedies
for the events of default specified in paragraphs (a)(1) through (a)(3) of this
Article 25, the rights and remedies conferred upon Contractor under the terms of
this Article 25 are several and shall

44



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



not be exclusive of any other remedies in law or equity that might be otherwise
available to Contractor upon the happening of the events of default specified in
herein. The failure of Contractor to exercise any of the rights conferred upon
it hereunder with respect to any event of default of Purchaser shall not
constitute a waiver of any rights of Contractor with respect to any other events
of default of Purchaser hereunder. If any such right is unenforceable, all other
rights and remedies shall remain.
(e)    Notices. Any written notice identified in this Article shall be delivered
in accordance with the AUTHORIZED PERSONS, NOTICES AND COMMUNICATIONS Article
42.




26        DEFAULT OF CONTRACTOR AND PURCHASER’S REMEDIES


(a)    Events of Default. Each of the following shall constitute an event of
default of Contractor under this Contract:
    (1) The failure of Contractor to make a payment in accordance with the
provisions of this Contract, and such failure is not remedied within [*] after
written notice thereof from Purchaser;
(2)    [*];
(3)    (i) Any court of competent jurisdiction shall enter an order, decree or
judgment appointing a receiver of Contractor or of the whole or any substantial
part of Contractor’s assets or property or approving a petition filed against
Contractor for the giving of relief of any kind against enforcement of the
rights of creditors, and any such order, decree or judgment is not vacated or
set aside or stayed within [*] days of its entry; (ii) Contractor shall
commence, or there shall be commenced, any acts or proceedings seeking the
voluntary or involuntary dissolution of Contractor; (iii) Contractor shall admit
in writing its inability to pay its debts generally as they become due; (iv)
Contractor shall make a general assignment for the benefit of its creditors; (v)
Contractor shall consent to the appointment of a receiver for itself or of the
whole or any substantial part of its assets or property; (vi) Contractor shall
file a petition in bankruptcy; (vii) Contractor shall file a petition or answer
in any proceeding under any bankruptcy act or other act or under common law or
in equity in any manner seeking relief from enforcement of creditors’ rights; or
(viii) Contractor shall be adjudged bankrupt in any proceeding;
(4)    [*];
(5)    [*]; and

45



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(6)    [*].
(b)    Rights and Remedies. In the event of the occurrence of any one or more of
the events of default specified in paragraphs (a)(1) through (a)(5) of this
Article 26, Purchaser may, at its election, and as its sole and exclusive remedy
(but without prejudice to injunctive relief to implement such remedy),
immediately terminate this Contract on written notice to Contractor and exercise
any and/or all of the following rights and remedies:
(1)    Refund of Payments with Interest. Purchaser shall have the right to
demand a full refund of all amounts paid by Purchaser to Contractor under this
Contract on account of any Vessel that has not been delivered and accepted by
Purchaser, the return of all Purchaser-furnished items (at the sole cost and
expense of Contractor) or the documented value thereof if such items have been
incorporated into any such Vessel or cannot otherwise be returned to Purchaser,
and the payment of any liquidated damages due for late Delivery of any Vessel,
plus in each case Interest on each such amount calculated from the date such
amount was paid to Contractor or due from the Contractor until the date it is
paid to Purchaser, [*]. Within [*] of receipt by Contractor of such demand,
Contractor shall refund to Purchaser the full amount of all sums paid by
Purchaser to Contractor on account of any Vessel that has not been delivered and
accepted by Purchaser, shall return to Purchaser all Purchaser-furnished items
(at the sole cost and expense of Contractor) or pay to Purchaser the documented
value thereof if such items have been incorporated into any such Vessel or
cannot otherwise be returned to Purchaser, shall pay any liquidated damages to
Purchaser for late Delivery of any Vessel, and shall pay Purchaser in each case
Interest on each such amount calculated from the date such amount was paid to
Contractor or due from the Contractor until the date it is paid to Purchaser.
(2)    Completion of Vessel. If Purchaser elects not to pursue its right to a
refund under Article 26(b)(1) or Contractor fails to make such refund in full,
Purchaser may proceed, or have its designee proceed, to have the Contract Work
on any Vessel completed and for such purpose, subject to the rights of other
purchasers of other vessels to be constructed by Contractor and subject to the
rights and obligations of Contractor with respect thereto, Purchaser may take
possession and use and occupy so much of the Shipyard and Contractor’s plant,
equipment, tools, machinery, and appliances as may be needed for such purposes,
without the payment of any rental or other charge therefore to Contractor,
excepting, however, an equitable allocation of Contractor’s overhead costs. If
Purchaser or its designee performs work at Contractor’s Shipyard, they agree to
abide by all applicable safety, environmental and security rules and
regulations.
(i)    Contractor hereby agrees to assure to Purchaser or its designee such use
and occupancy of the said facilities and said other property of Contractor for
such period of time as reasonably may be necessary for the completion of the
Contract Work.

46



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(ii)    Contractor shall:
(A) assign to Purchaser such subcontracts and orders for material, services and
supplies, including without limitation (to the extent Contractor is legally able
to), all ownership and/or licensee rights in any software, drawings and
technology, whether in hard copy or electronic format, as are identified to the
Contract Work and to be used in the performance of said Contract Work as
Purchaser may direct; and
(B) pay to Purchaser the amount by which the total cost to Purchaser of
completing said Contract Work (including all amounts paid to Contractor
hereunder) exceeds the total Contract Price provided in this Contract, as
adjusted hereunder (including giving effect to any liquidated damages due to
Purchaser under this Contract); provided, however, that in computing the amount,
if any, to be paid by Contractor to Purchaser, appropriate adjustment shall be
made for changes to the Contract Work subsequent to the termination of the
Contract.
(3)    Sale of Incomplete Vessel. If Purchaser elects not to pursue its right to
a refund under Article 26(b)(1) or Contractor fails to make such refund in full,
or if Purchaser shall elect not to complete any Vessel or Vessels, Purchaser may
sell any partially completed Vessel or Vessels, work-in-process, material,
machinery, outfit and equipment and supplies, together with the Specifications
and Design Products (to the extent Contractor is legally able to convey them).
Any such sale may be effected by Purchaser, either by public auction or by
private contract, on such terms and conditions as Purchaser may see fit, but
Purchaser shall be bound in good faith to secure the best price obtainable under
the circumstances.
(i)    Contractor shall assign to Purchaser such subcontracts and orders for
material, services and supplies, including without limitation (to the extent
Contractor is legally able to), all ownership and/or licensee rights in any
software, drawings and technology, whether in hard copy or electronic format, as
are identified to the Contract Work and to be used in the performance of said
Contract Work by any purchaser to complete any Vessel as Purchaser may direct.
(ii)    Any purchaser at any such sale shall be given reasonable time, not less
than [*] days from the date of sale, within which to remove from the Shipyard
any Vessel, work-in-process, material, machinery, outfit, equipment and supplies
purchased.
(iii)    The proceeds of the sale shall be applied:
First, to payment of all reasonable costs and expenses, including reasonable
attorney's fees, incurred by Purchaser or its successors or assigns in making
such sale;

47



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



Second, to reimbursement of Purchaser for payments theretofore made by Purchaser
to Contractor on account of the Vessel sold and for the cost of
Purchaser-furnished items incorporated into such Vessel;
Third, to payment of any damages, demands or deficiencies owing from Contractor
to Purchaser by reason of default of Contractor (including, without limitation,
any liquidated damages due to Purchaser under this Contract); and
Fourth, the remaining proceeds, if any, shall belong to Purchaser.
In the event the proceeds of the sale shall not be sufficient to pay the first,
second and third items, as above set forth, the difference shall be paid to
Purchaser by Contractor.


(4)    Take Actions as Secured Creditor. Purchaser may exercise any rights and
remedies it may have as a secured creditor with respect to Contractor and any
Vessels and the related work-in-process, material, machinery, outfit and
equipment and supplies, together with the Specifications and Design Products (to
the extent Contractor is legally able to convey them) and other collateral in
which Purchaser has a security interest in accordance with Article 27.


(c)    Transfer of Title; Power of Attorney. In the case of any completion and
sale of any complete or incomplete Vessel pursuant to this Article 26,
Contractor hereby authorizes Purchaser to transfer and assign all of
Contractor’s right, title and interest in and to such Vessel and the related
work-in-process, material, machinery, outfit and equipment and supplies,
together with the Specifications and Design Products (to the extent Contractor
is legally able to) to Purchaser or to any third-party purchaser of such Vessel
and to file any documents necessary to evidence such transfer, all free and
clear of any interest of Contractor in such Vessel and such related
work-in-process, material, machinery, outfit and equipment and supplies,
together with the Specifications and Design Products (to the extent Contractor
is legally able to). Contractor hereby constitutes and appoints Purchaser and
its successors and assigns as its attorney-in-fact, coupled with an interest and
with full power of substitution, to, after the occurrence and continuance of an
event of default by Contractor under this Contract, take all actions necessary
or reasonably incidental thereto in the name of Contractor or otherwise to make
such transfer and assignment of all of Contractor’s right, title and interest in
and to any such Vessel and the related work-in-process, material, machinery,
outfit and equipment and supplies, together with the Specifications and Design
Products (to the extent Contractor is legally able to convey them) and any
related subcontracts, orders for material, services and supplies, including
without limitation (to the extent that Contractor is legally able to) all
ownership and/or licensee rights in any software, drawings and technology.
(d)    Liquidated Damages Claims. In the case of any Deficiency in the actual
Service Speed, the actual Deadweight Tonnage, or the actual main diesel engine
Specific Fuel Oil Consumption of any Vessel, Contractor shall pay the amount of
liquidated damages to Purchaser in accordance with Article 7(c). In the case of
late Delivery of any Vessel [*], Contractor shall pay the amount of liquidated
damages to Purchaser in accordance with Article 9(a) and 9(b).

48



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(e)    Damage Claim for other Breaches. Upon the occurrence of an event of
default specified in paragraph (a)(6) of this Article 26, Purchaser may
immediately seek redress against Contractor pursuant to DISPUTES Article 33.
(f)    Rights and Remedies Not Exclusive. Except for (1) the rights and remedies
set forth in paragraph (b) of this Article 26, which shall be the exclusive
remedies for the events of default specified in paragraphs (a)(1) through (a)(5)
of this Article 26, and (2) the rights and remedies set forth in paragraph (d)
of this Article 26, which shall be the exclusive remedies for the defaults
specified therein, the rights conferred upon Purchaser under the terms of this
Article 26 are several and shall not be exclusive of any other remedies in law
or equity that might be otherwise available to Purchaser upon the happening of
the events of default specified herein, and Purchaser may exercise different
rights hereunder with respect to different Vessels. The failure of Purchaser to
exercise any of the rights conferred upon it hereunder with respect to any event
of default by Contractor shall not constitute a waiver of any rights of
Contractor with respect to any other events of default by Purchaser hereunder.
If any such right is unenforceable, all other rights and remedies shall remain.
(g)    Notices. Any written notice identified in this Article shall be delivered
in accordance with the AUTHORIZED PERSONS, NOTICES AND COMMUNICATIONS Article
42.


27        TITLE, RISK OF LOSS, AND PROPERTY INTERESTS


(a)    Title. Title to each Vessel, and to the material, machinery and equipment
to be incorporated into each Vessel (except machinery, equipment or material
furnished by Purchaser), shall remain with Contractor until Delivery of each
Vessel.
(b)    Security Interests. A first priority security interest in each Vessel and
all material, machinery and equipment to be installed in or placed on board a
Vessel, whether at the Shipyard or located elsewhere for use in the performance
of the Contract Work, shall vest in Purchaser to the extent that Purchaser has
paid therefor. No later than the Start of Construction of the first Vessel,
Contractor shall execute and deliver in favor of Purchaser a security agreement
granting a first priority security interest in such Vessel and all such
material, machinery and equipment and any proceeds of insurance under the
Uniform Commercial Code (which may be perfected by, among other things, filing a
financing statement).
(c)    Scrap and Surplus Material. Title to all scrap and to any material,
machinery and equipment that is surplus to the requirements of this Contract
(except material, machinery and equipment furnished by Purchaser) shall remain
with Contractor.
(d)    Loss. Except as may otherwise be provided in this Contract, the risk of
loss or damage to each of the Vessels and to all material, machinery and
equipment located at the

49



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



Shipyard and elsewhere, but excluding Purchaser furnished materials, machinery
or equipment not yet delivered to Contractor, shall remain with Contractor until
Delivery of each Vessel.


28        LIENS


(a)    Contractor’s Responsibility to Resolve. At the time Contractor requests
any payment under the provisions of this Contract, Purchaser may require
Contractor to furnish evidence reasonably satisfactory to Purchaser showing
what, if any, Liens of any kind have been claimed or asserted or may reasonably
be expected to be claimed or asserted against any Vessel or any property aboard
any Vessel or any Contract Work or any material at the Shipyard or elsewhere
(including material furnished by Purchaser) related to the performance of the
Contract Work (whether incorporated in a Vessel or not), excepting, however,
those in favor of Purchaser arising out of its security interest created herein,
or a claimant, other than Contractor, arising out of acts or omissions of
Purchaser. Contractor shall take all actions required to the end that no Liens,
of any kind arising out of the Contract Work, or on account of any claim against
Contractor or against any subcontractor of Contractor performing work or
furnishing material under this Contract, shall be perfected against or upon any
of the Vessels or any portions thereof or any of said property, material or
Contract Work. If a Lien of any kind is perfected against, or if there is any
attachment upon, a Vessel or any of said property, material or Contract Work,
Contractor shall promptly notify Purchaser thereof.
(1)    If such Lien does not arise out of acts or omissions of Purchaser,
Contractor shall, not later than [*] days thereafter, secure the discharge or
release of such Lien provided, however, that Contractor may contest such Lien or
the claim upon which it is based, and shall within the time herein provided
secure the discharge or release of such Lien by court order, and, if required,
shall file such bond or security as the court shall require.
(2)    If release or discharge is not available under the law, Contractor shall
immediately take such steps as shall prevent such claimed Lien from delaying the
Contract Work and shall indemnify, hold harmless and defend Purchaser from and
against all costs, charges, and damages by reason of such claimed Lien or claims
or in any way attributable thereto.
(b)    Purchaser’s Right to Resolve. Notwithstanding the provisions of paragraph
(a) of this Article, except with respect to matters being or proposed to be
contested in good faith by Contractor, Purchaser may secure the discharge or
release of such Lien in which event Contractor shall reimburse Purchaser for its
costs of securing such discharge or release (which cost shall include any
reasonable expenses, including reasonable attorney’s fees,

50



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



incurred in connection therewith) by deducting such sum from any payments due or
to become due Contractor under this Contract. In the event such cost is in
excess of the amount of any such reimbursement by deductions, Contractor shall
pay the amount of such excess to Purchaser upon demand.
(c)    Purchaser’s Right to Withhold Payment. Notwithstanding the provisions of
paragraph (a) of this Article, Purchaser, without being required to secure the
discharge or release of such Lien as provided in paragraph (b) of this Article,
may nevertheless withhold from any payments due or to become due Contractor,
unless and until such claimed Lien is released or discharged by Contractor, a
sum equal to the amount reasonably determined by Purchaser to be required to
secure the release or discharge of such Lien which amount may include the
reasonably estimated amount of all expenses, including reasonable attorney’s
fees, which might be incurred therewith. For the avoidance of doubt, Purchaser
shall not be required to accept Delivery of any Vessel that is subject to any
Lien (excepting, however, any Liens in favor of Purchaser arising out of its
security interest created herein, or a claimant, other than Contractor, arising
out of acts or omissions of Purchaser).


29        TAXES AND DUTIES


(a)    Taxes and Duties Included in Contract Price. Except as excluded by
paragraphs (b) and (c) of this Article, the Contract Price includes, and
Contractor shall pay when due, all United States, state, county, city and all
other taxes, assessments and duties of every kind lawfully assessed or levied
against or with respect to each Vessel and any material, supplies, machinery or
equipment used in the performance of this Contract in connection with such
Vessel (excepting, however, material, supplies, machinery and equipment
furnished to Contractor by Purchaser) to the extent such taxes, assessments and
duties are assessed or levied (i) prior to Delivery; or (ii) with respect to any
period preceding or ending with Delivery. Contractor shall indemnify, defend,
and hold Purchaser harmless from liability from the aforesaid United States,
state, county, city and all other taxes, assessments and duties with respect to
each Vessel and any materials, supplies, machinery or equipment used in
performance of this Contract.
(b)    Sales, Use and Excise Taxes Excluded. The Contract Price expressly
excludes all sales, use or other excise taxes payable by reason of transfer of
such Vessel to Purchaser or by reason of Purchaser's use thereof, and Purchaser
shall indemnify and hold Contractor harmless from liability for any such sales,
use or other excise taxes. To the extent that there is a dispute with a taxing
authority over the amount of sales, use or other excise taxes payable by reason
of the transfer of such Vessel to Purchaser or by reason of Purchaser’s use
thereof, Purchaser shall pay for and control the resolution of such dispute
(including cases in which

51



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



the Contractor is a Party to such dispute). Contractor shall cooperate with
Purchaser, including, without limitation, the filing of all necessary forms and
other documents with the applicable taxing authority, to obtain the benefit of
any available exemption from sale, excise, or use tax otherwise applicable to
the sale or use of the Vessels covered by this Contract.
(c)    New Taxes and Duties Excluded. The Contract Price expressly excludes all
United States, state, county, city and all other taxes, assessments and duties
with respect to each Vessel and any materials, supplies, machinery or equipment
used in the performance of this Contract that were not in effect on the
Effective Date ("New Taxes and Duties"). To the extent New Taxes and Duties are
imposed upon and paid by Contractor, the Purchaser and Contractor shall execute
a Contract Change in accordance with the CHANGES Article 6 to compensate
Contractor for the cost of such New Taxes and Duties if such New Taxes and
Duties would otherwise be the responsibility of Purchaser. New Taxes and Duties
shall not include a change in the amount or rate of a tax or duty in effect on
the Effective Date, but shall include extension of an existing tax or duty
becoming applicable to any Vessel or to any materials, supplies, machinery or
equipment used in the performance of this Contract that would otherwise have
been the responsibility of Purchaser or included in the Contract Base Price.


30
INDEMNIFICATION REGARDING INFRINGEMENT OF INTELLECTUAL

PROPERTY RIGHTS


(a)    Contractor hereby represents and warrants to Purchaser that, to the best
of its knowledge, information and belief, none of the products or services
provided by Contractor pursuant to this Agreement or the use of such products or
services by Purchaser and its affiliates, and any subsequent owners of any of
the Vessels, and any charterers of the Vessels infringe any patent, copyright,
trademark, trade secret, or other right or violation of any license or other
rights in the United States.
(b)    Contractor shall defend the Vessels, Purchaser, and its affiliates, and
the directors, officers, employees, independent contractors, and agents of
Purchaser and its affiliates, and any subsequent owners of any of the Vessels,
and any charterers of the Vessels (collectively, “Indemnitees”), at Contractor’s
sole cost and expense, against all claims, actions, suits, or other proceedings,
whether civil, criminal, administrative, or investigative, (each a “Claim”)
against Indemnitees alleging infringement of any United States patent, United
States copyright, United States trademark, United States trade secret, or other
right or violation of any United States license or other rights, based upon the
products or services

52



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



provided by Contractor pursuant to this Agreement or the use of such products or
services, and shall indemnify and hold Indemnitees harmless from and against all
liabilities, obligations, losses, damages, fines, penalties, claims, liens,
actions (including, without limitation, enforcement actions), causes of action,
suits, demands, judgments, costs, expenses and disbursements (including, without
limitation, court costs and reasonable attorney’s fees and expenses) of
whatsoever kind and nature (collectively, “Losses”) that may be imposed on,
incurred by or asserted at any time against any of the Indemnitees arising out
of or incurred in connection with such infringement. If any applicable
infringement Claim is initiated, or, in Contractor’s reasonable opinion, is
likely to be initiated, then Contractor shall, at its sole option and expense:
(1) modify or replace the infringing part of such products or services so that
it is no longer infringing, provided that the functionality of the foregoing
does not change in any material adverse respect, and reimburse Purchaser for any
out-of-pocket expenses reasonably incurred by Purchaser in connection with such
modification or replacement; (2) procure for Purchaser the right to continue
using the infringing part of such products or services; or (3) if using
commercially reasonable efforts, Contractor can neither acquire the right to
continue using nor replace or modify the infringing part of such products or
services in accordance with this Article, then remove the infringing part of
such products or services and refund to Purchaser all amounts paid by Purchaser
for the infringing part of such products or services.
(c)    If any Claim is asserted against an Indemnitee, Contractor shall defend
such Claim with counsel of its choice, provided that such counsel is reasonably
acceptable to Purchaser. Indemnitees shall have the right to participate in the
defense or settlement of such Claim at their own cost and expense. Contractor
shall not consent to entry into judgment or enter into any settlement that
admits Indemnitee liability, provides for injunctive or other non-monetary
relief affecting any Indemnitee, or that does not include as an unconditional
term the giving by each claimant or plaintiff to each Indemnitee of a release
from all liability with respect to such Claim.
(d)    Notwithstanding Articles 30(b) or (c), Contractor shall not be obligated
to indemnify Purchaser for any claim of infringement of any intellectual
property rights resulting from compliance by Contractor with specific
instruction of Purchaser, or to indemnify Purchaser for any claim of
infringement resulting from the use or disposition of material, equipment or
other items furnished to Contractor by Purchaser.        


31        ASSIGNMENT


(a)    Purchaser Assignment Prior to Expiration of Guaranty. Purchaser may
assign this Contract in whole or in part (including on a per Vessel basis) to an
Affiliate of Purchaser,

53



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



or to a non-Affiliate only with the prior written consent of Contractor, which
consent will not be unreasonably withheld, conditioned or delayed. It shall not
be unreasonable for Contractor to withhold consent for reasons of financial
insecurity of any proposed assignee. In connection with an assignment of this
Contract to any Affiliate of Purchaser, Purchaser may designate such Affiliate
to take Delivery of any Vessel. Contractor acknowledges and agrees that the
rights to enforce CONTRACTOR’S GUARANTY AND LIMITATION OF THE PARTIES LIABILITY
Article 19 with respect to the guaranty of the construction of any Vessel may be
assigned by Purchaser to the intended bareboat charterer of such Vessel after
its Delivery to Purchaser, subject to compliance with Article 19(c). Purchaser
will not assign the management of the construction or supervising aspect of this
Contract to another entity without having obtained the prior written consent of
Contractor, which consent will not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, Purchaser may grant a security interest
under the Uniform Commercial Code in, and assign its rights, but not its
obligations, under this Contract to any person providing debt or lease financing
to Purchaser in connection with this Contract and may designate any such lease
finance entity to take Delivery of any Vessel; provided, however, that Purchaser
shall obtain Contractor’s written consent for any grant of a security interest
or assignment to a party not previously disclosed to Contractor, which consent
shall not be unreasonably withheld, conditioned or delayed.
(b)    Purchaser Assignment After Expiration of Guaranty. After the expiration
of Guaranty of any Vessel, Purchaser shall have the right to assign its rights
and obligations under this Contract to any subsequent purchaser of such Vessel.
(c)    Contractor Assignment. Contractor may assign this Contract in whole or in
part to another individual or company only with the prior written consent of
Purchaser, which consent shall not be unreasonably withheld.
(d)    Obligations of Both Parties. Should either Party determine that it
desires to assign this Contract in whole or in part, it shall provide written
notice to the other Party in accordance with the AUTHORIZED PERSONS, NOTICES AND
COMMUNICATIONS Article 42. The other Party shall respond to such notice within
ten (10) days of receipt with its written consent or set forth its objections to
the assignment. As to any assignment by either Party hereto, however, the Party
making the assignment shall, after assignment, remain secondarily liable for
performance under this Contract. An assignee, if duly accepted, shall assume all
of the rights, duties and obligations of the assigning party.


32        COMPLIANCE WITH LAWS AND REGULATIONS

54



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.





(a)    Governing Law. This Contract shall be governed by the laws of the State
of California, excluding conflict of law rules that dictate the application of
laws in other jurisdictions.
(b)    Compliance with Laws. Purchaser and Contractor shall comply with all Laws
affecting the Contract Work, shipyards, plants, and vessels in or on navigable
waters and the shores thereof, and all other waters subject to the control of
the United States. For the purpose of this paragraph, "Laws" mean any statute,
ordinance, rule, decree, requirement or regulation of any governmental authority
or agency, whether national, federal, state, municipal, local or other
government subdivision in any way affecting the Contract Work.
(c)    Permits. Contractor shall procure at its own expense such permits from
the United States, state and local authorities as may be necessary for
performance of the Contract Work.
33        DISPUTES


Except as otherwise provided in this Contract, any and all differences and
disputes of whatsoever nature arising out of or relating to this Contract that
is not settled by the Parties themselves (“Dispute” or "Disputes") shall be
subject to the following:


(a)    Informal Dispute Resolution.     Each Party shall submit any Dispute to a
"Disputes Panel" composed of Purchaser's Senior Vice President and General
Manager, Technical Services and Contractor's Program Manager. The Disputes Panel
shall meet and confer and shall engage in good faith discussions toward
resolving any such Dispute. The Disputes Panel shall determine, at its
discretion, the timing, length and nature of those discussions as well as the
information, including but not limited to written materials, it will require for
its deliberation. Purchaser and Contractor shall reasonably assure that the
Disputes Panel is provided with the information it requests. However, if within
30 days from the time that the Disputes Panel has first been asked to resolve
such Dispute it has been unable to resolve such Dispute, or resolves it to the
dissatisfaction of either Party, either Party may request review of such Dispute
by the "Review Panel" composed of Purchaser's President and Contractor's
President. The Review Panel shall meet and confer and shall engage in good faith
discussions toward resolving the Dispute. The Review Panel shall determine, in
its discretion, the timing, length and nature of those discussions as well as
the information, including but not limited to written materials, it will require
for its deliberation. Purchaser and Contractor shall reasonably assure that the
Review Panel is provided with

55



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



the information it requests. However, if within 30 days from the time that the
Review Panel has first been asked to resolve the Dispute it has been unable to
resolve such Dispute, or resolves it to the dissatisfaction of either Party,
such Dispute shall be resolved in accordance with Article 33(b) below.
Notwithstanding the foregoing, neither Party shall be prohibited during the
pendency of any dispute resolution pursuant to this Article 33(a) from seeking
any equitable or injunctive relief in a court of competent jurisdiction.


(b)    Litigation. Any Dispute for claims arising out of or relating to this
Contract not resolved as set forth above in Article 33(a) may be litigated as
follows:


(1)    Any claims against Contractor (and any compulsory counterclaims) shall be
brought in the United States District Court for the Southern District of
California and the Parties hereby consent to such exclusive jurisdiction and
venue for any such Disputes involving claims against Contractor.


(2)    Any claims against Purchaser (and any compulsory counterclaims) shall be
brought in the United States District Court for the Southern District of New
York and the Parties hereby consent to such exclusive jurisdiction and venue for
any such Disputes involving claims against Purchaser.


In addition, regardless of the size or nature of any Dispute, the Parties may
seek any equitable or other injunctive relief at any time in a court of
competent jurisdiction.


(c)     Costs. Except as expressly provided above, each Party shall bear its own
fees, costs and expenses in connection with resolutions of any Disputes.
 

34        ESCROW


(a)    Establishment of Account. For purposes of establishing an escrow account
for the deposit of amounts as specified elsewhere in this Contract, the Parties
shall jointly select a bank to designate as the escrow holder (“Escrow Holder”)
and shall execute escrow

56



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



instructions (“Escrow Instructions”) as required for the first deposit with such
additional provisions as may be required by the Escrow Holder and as may be
acceptable to Purchaser and Contractor. One executed copy of the Escrow
Instructions shall be provided to the Escrow Holder, which shall constitute the
Escrow Instructions of the Parties, said Escrow Instructions and appointment of
said Escrow Holder to be irrevocable except upon mutual agreement of the Parties
to this Contract.
(b)    Payments Into and From Escrow Account. The amounts required to be paid
into the Escrow Account in accordance with the terms of this Contract shall be
paid to the Escrow Agent. The Escrow Agent shall make payments out of the Escrow
Account, to the Parties in the amounts, at the times, and in the manner as
provided in the Escrow Agreement, this Contract and as applicable, the written
instructions of the Parties.


35        CERTIFICATES OF FINANCIAL RESPONSIBILITY


(a)    Contractor COFR. Contractor shall obtain Certificates of Financial
Responsibility (“COFRs”) as required by United States and California law for
coverage of each Vessel from time of launch until Delivery of the Vessel to
Purchaser.
(b)    Purchaser COFR. Purchaser shall obtain COFRs as required by United States
and California law for coverage of each Vessel from time of Delivery of the
Vessel to Purchaser until the Vessel leaves the Contractor Facilities after
Delivery.


36        PURCHASER USE OF CONTRACTOR FACILITIES


(a)    Contractor Facilities. The term “Contractor Facilities,” for the purposes
of this Contract, shall include the Shipyard, piers, adjacent waters, warehouses
and offices associated with the design, construction and testing of the Vessels.
The term also includes any of Contractor’s vehicles used to move material or
personnel between any of those locations.
(b)    Contractor Support Facilities. Upon Purchaser’s request, Contractor shall
furnish promptly, without additional charge, all reasonable facilities,
including parking, suitably furnished offices (to be at least equivalent to the
offices of Contractor's employees of comparable responsibility) for up to [*]
on-site Purchaser’s Representatives (who may be rotated in and out). [*].
Services provided to the facilities shall include lighting, heat and
air-conditioning as required by climatic conditions, telephones, desks, drawing
tables, and filing cabinets, necessary for the safe and convenient
administration of the Purchaser’s activities

57



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



under this Contract and tests that may be required to be witnessed by the
Purchaser’s Representatives and/or Regulatory Bodies.
(1)    Purchaser shall provide for its own computers, copying, and similar
operating office equipment and may utilize Contractor's purchasing support
capabilities to acquire such equipment on a cost-reimbursable basis, including
appropriate Contractor burden and direct labor costs associated with procuring
and receiving the material.
(2) Contractor shall provide telephone, fax and high speed Internet connections
through the Contractor’s internal telephone and communication systems for use by
Purchaser’s Representatives and Vessel officers. Purchaser shall reimburse
Contractor for all toll and long distance charges on Contractor’s telephone
lines assigned to Purchaser.
(3)    Purchaser shall remove any of its files, property or property of its
Purchaser’s Representatives from Contractor-provided facilities no later than 30
days after Delivery of the last Vessel delivered under this Contract to
Purchaser.
(c)    Export Compliance. Contractor has programs in place to ensure compliance
with the export laws and regulations that govern the activities of Contractor at
any Contractor Facility.
(1)    Each of Purchaser and Contractor shall comply, to the extent applicable
to it, with the Export Administration Act (50 U.S. Code Appendix 2401), the
Export Administration Regulations (15 CFR Parts 730 to 774) (“EAR”), and the
regulations issued by the Office of Foreign Assets Control (31 CFR Chapter V).
Since Contractor is the manufacturer of “defense articles,” the Contractor also
complies with the Arms Export Control Act (22 U.S. Code 2571) and with the
International Traffic in Arms Regulations (22 CFR Parts 120 to 130) (“ITAR”), as
may be applicable to the export and import activities related to this Contract.
Purchaser and Purchaser’s Representatives that are at Contractor Facilities
shall comply with the ITAR to the extent applicable.
(2)    Purchaser shall provide Contractor with the name and each country of
citizenship of each employee of Purchaser, each Purchaser’s Representative, and
each of Purchaser’s sub-tier suppliers’ employees that Purchaser desires
participate in the performance of this Contract at Contractor Facilities or on
board any Vessel constructed under this Contract while such Vessel is at,
departing from, or returning to, Contractor Facilities. Purchaser shall obtain
any required export authorization or license that may be required for any
Purchaser Representative or other employee, representative, or supplier’s
employee who is not a United States person, as defined by the ITAR and/or the
EAR. Purchaser and Contractor shall cooperate fully with each other with respect
to any application made for any export authorization.

58



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(d)    Purchaser's Representatives to Comply with Shipyard Regulations.
Purchaser's Representatives, while at the Contractor Facilities, shall comply
with Contractor's security and safety regulations, as provided below:
(1)    Insurance Provisions. Purchaser shall provide insurance for any
activities at Contractor Facilities in accordance with the PURCHASER’S INSURANCE
Article 22.
(2)    Security, Safety, and Environmental. Purchaser shall comply with
Contractor’s standard security, safety, and environmental policies and
procedures and also shall comply with all applicable federal, state, and local
safety and environmental laws and regulations. Purchaser and Purchaser’s
Representatives shall not operate motor vehicles in the Shipyard, except in the
exercise of Purchaser’s rights and remedies after the occurrence and during the
continuance of an event of default by Contractor under this Contract.
(3)    Use of Contractor's Equipment. Purchaser shall not use, or permit any
Purchaser’s Representative to use, any of Contractor's equipment, tools,
devices, apparatus or property, except in and solely related to the exercise of
Purchaser’s rights and remedies after the occurrence and during the continuance
of an event of default by Contractor under this Contract.
(4)    Medical Treatment. Contractor shall have no obligation to furnish medical
treatment to Purchaser's Representatives and Vessel officers and crew while such
representatives may be in the Shipyard. In the event Contractor furnishes
medical treatment to any such Purchaser's Representatives and Vessel officers
and crew, Purchaser shall defend, indemnify and hold harmless Contractor, its
affiliated companies, and the directors, officers and employees of each of them,
from and against any and all claims, demands or causes of action, by Purchaser's
Representatives or Vessel officers or crew or their representatives, heirs or
assigns for costs or damages (including without limitation punitive damages and
reasonable attorney fees) arising out of or in connection with medical treatment
furnished by Contractor, and excluding only claims based on Contractor's sole
negligence or willful misconduct.
(5)    Denial of Access. Contractor reserves the right to eject from or deny
admission to the Shipyard and access to Vessels to any person or entity that
fails to comply with the provisions of this Article 36 or Contractor’s written
rules, policies, procedures or practices provided that Contractor has provided
such person access to the written rules, policies, procedures or practices.


37        COMPUTATION OF TIME



59



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(a)    Time is of the essence with respect to Contractor’s construction of the
Vessel(s) and Purchaser’s making payments to Contractor.
(b)    Except where specifically identified otherwise, the word "day" in this
Contract shall mean calendar day. All periods of time (other than periods of
time measured by “Business Days”) shall be computed by including Saturdays,
Sundays, and U.S. holidays, except that if such period terminates on a Saturday,
Sunday, or U.S. holiday, it shall be deemed extended to the next Business Day.
(c)    The terms “Contractor’s working days” or “Business Days” in this Contract
shall mean Monday through Friday of each week except for those days that the
Contractor identifies in writing as a “holiday” for its represented employees.
Days designated as “optional work days” or “voluntary work days” shall be
included in determining the number of working days.


38        PRESS RELEASES


(a)    All Other Releases. Either Party may prepare a press release or other
statement announcing the execution of this Contract or an event that occurs
during the performance of this Contract (e.g., Delivery of a Vessel). Neither
Party shall publish such press releases or other statements without the prior
written concurrence of the other Party, which concurrence shall not be
unreasonably withheld.
(1)    Releases upon Vessel Deliveries. The Purchaser’s approval of the
“standard” press release at the time of Delivery of the first Vessel shall be
considered approval for similar releases for each subsequent Vessel.
(2)    Releases citing Subcontractors or Suppliers. Contractor shall be
responsible for obtaining approval of its subcontractors and suppliers as may be
necessary for the naming of that subcontractor or supplier in any press releases
that either Purchaser or Contractor may prepare. Purchaser shall be responsible
for obtaining approval of any supplier, design agent, or other support that it
has retained, as may be necessary for the naming of that subcontractor or
supplier in any press releases that either Purchaser or Contractor may prepare.


39        CONFIDENTIALITY


(a)    Contractor. Contractor shall hold in confidence and not disclose to
others or use, except as required for the proper performance of Contract Work,
business or technical information of Purchaser labeled as “proprietary” or
“trade secret” or otherwise to indicate its proprietary or trade secret nature.
Contractor shall similarly obligate in writing its

60



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



Subcontractors, suppliers, and any third Party receiving disclosure of
Purchaser’s proprietary or trade secret information hereunder, unless otherwise
approved by Purchaser.
(b)    Purchaser. Purchaser shall hold in confidence and not disclose to others
or use, except as required for the proper performance of Contract Work and for
the operation, maintenance, repair, and conversion of the Vessels, the Vessel
Drawings and business or technical information of Contractor or DSEC labeled as
“proprietary” or “trade secret” or otherwise to indicate its proprietary or
trade secret nature. Purchaser shall similarly obligate in writing any third
Party receiving disclosure of Contractor’s or DSEC’s proprietary or trade secret
information hereunder, unless otherwise approved by Contractor or DSEC, as
applicable. Purchaser may use and disclose the Vessel Design only as provided by
the DESIGN RIGHTS Article 10.
(c)    Exclusions. The obligations of paragraphs (a) and (b) of this Article
shall not apply to (i) business or technical information in the public domain or
information which Purchaser or Contractor owns or acquires lawfully from others
and which may be freely disclosed without breach of any obligation of
confidence, or (ii) disclosures of this Contract by a Party where such Party is
under a legal or regulatory obligation to make such disclosure (including,
without limitation, disclosures required under federal securities laws and
regulations) or pursuant to any court or administrative order, provided that, in
the case of this clause (ii), (A) the proposed disclosures are submitted to the
other Party for review at least 24 hours prior to disclosure and (B) the
disclosing Party gives due consideration to any comments of the other Party with
respect to such disclosure, including any request by such other Party to redact
specific confidential, business and proprietary data in the disclosure (to the
extent consistent with the disclosing Party’s legal or regulatory obligations),
it being understood and agreed that SEACOR Holdings Inc. will file a copy of
this Contract (without exhibits other than the Parent Guaranty) with the
Securities and Exchange Commission with its next periodic report under the
Securities Exchange Act of 1934, as amended.


40        INDEPENDENT CONTRACTOR


(a)    Contractor as Independent Contractor. In performing Contract Work and
other obligations under this Contract, Contractor shall be an independent
contractor and not the agent or employee of Purchaser and/or its related
companies. The relationship of employer and employee shall not exist between
Purchaser and Contractor or any of Contractor’s employees or subcontractors’,
vendors’, or suppliers’ employees. Contract Work shall be performed under the
supervision and control of Contractor. Purchaser shall have no authority to
supervise Contractor’s employees, representatives, subcontractors, vendors or
suppliers.

61



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(b)    Authority Limited. Neither Contractor nor Purchaser shall have any
authority to make statements, representations, or commitments of any kind or
take any other action binding on the other Party, except as specifically
provided in this Contract.
(c)    No Partnership or Joint Operation. It is expressly agreed that it is not
the purpose or intention of this Contract, nor shall the same be construed as
creating, any partnership or joint operation between Purchaser and Contractor.
(d)    No Benefits. Contractor acknowledges and agrees that, with respect to any
Contract Work performed under this Contract, neither Contractor nor its
employees, nor any of its subcontractors’, vendors’, or suppliers’ employees, is
eligible to participate in and will not receive any benefits from any employee
benefit plan sponsored by Purchaser and/or its related companies.


41        SURVIVING OBLIGATIONS


The following Articles of this Contract shall survive any termination of this
Contract, completion of Contract Work, Delivery of Vessels, or Purchaser's
making full payment of the Contract Price, anything in this Contract to the
contrary notwithstanding:


DAMAGES AND INCENTIVES FOR DELIVERY Article 9,
DESIGN RIGHTS Article 10,
CONTRACTOR’S GUARANTY AND LIMITATION OF THE PARTIES’ LIABILITY Article 19,
INDEMNIFICATION Article 24,
DEFAULT OF CONTRACTOR AND PURCHASER’S REMEDIES Article 26,
LIENS Article 28,
TAXES AND DUTIES Article 29,
INDEMNIFICATION REGARDING INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS Article
30,
COMPLIANCE WITH LAWS AND REGULATIONS Article 32,
DISPUTES Article 33,
PRESS RELEASES Article 38,
CONFIDENTIALITY Article 39, and
INTERPRETATION Article 44.

62



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.





42        AUTHORIZED PERSONS, NOTICES AND COMMUNICATIONS


(a)    Authorized Persons. Each Party shall, by written notice to the other,
identify those persons with authority to obligate their respective Parties.
(b)    Notices. Notices and other communications required by this Contract to be
in writing shall be deemed to have been duly and legally given when served
personally; delivered by courier service (with confirmation of delivery);
deposited in the U.S. Mail, postage prepaid, return receipt requested (with
receipt received); or, successfully transmitted by facsimile (with confirmation
of completed transmission received), addressed as follows:


To the Purchaser:
    
Seabulk Tankers, Inc.
Attention: Arthur (Tom) Denning
Vice President of Engineering
2200 Eller Drive (courier)
P.O. Box 13038 (mail)
Fort Lauderdale, FL 33316
Telephone: (954) 627-5273
Fax:
(954) 522-0416



with a copy to:


SEACOR Holdings Inc.
2200 Eller Drive (courier)
P.O. Box 13038 (mail)
Fort Lauderdale, FL 33316
Attn:
Paul L. Robinson, Esquire

Senior Vice President and General Counsel     
Fax No.: 954-527-1772


To the Contractor:        


National Steel and Shipbuilding Company
Attention: Charles I. Zigelman
Director, Contracts and Estimating
2798 Harbor Drive

63



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



San Diego, California 92113                    
Telephone:
(619) 544-7608

Fax:
(619) 544-8880

                        
or to such Party at such other address or addresses as either Party may later
specify in writing to the other Party.


(c)    Technical Engineering Communications. All technical engineering
communications originated by Contractor, including submissions pursuant to the
SUBMISSION OF DESIGN PRODUCTS Article 12, shall be transmitted by authorized
Contractor personnel to personnel of Purchaser designated in writing pursuant to
this Article. All technical engineering communications originated by Purchaser
shall be transmitted by authorized personnel of Purchaser to personnel of
Contractor designated in writing pursuant to this Article.
(1)    The personnel authorized to transmit and receive such communications
shall be designated in writing by each Party to the other pursuant to paragraph
(a) of this Article.
(2)    Technical communications shall be used for such purposes as clarification
or interpretation of a requirement of the Specifications, providing design
information as required by the SUBMISSION OF DESIGN PRODUCTS Article 12, or
discussion of an alleged Deficiency pursuant to the INSPECTION Article 14. Such
technical communications between the Parties, however, shall not be deemed to
change or modify the terms of this Contract, including the Specifications.


43        RESERVED


44        INTERPRETATION


(a)    Entire Agreement. This Contract, together with its Exhibits and other
documents incorporated herein, including the Specifications, sets forth the
entire agreement and understanding of Purchaser and Contractor relating to the
subject matter contained herein and supersedes all prior discussions and
agreements between Purchaser and Contractor. This Contract may be modified or
amended only in a writing signed by both Parties.
(b)    Benefit of Parties. This Contract shall be binding upon the Parties
hereto and shall inure to the benefit of and be enforceable by the Parties
hereto and their respective successors and assigns.

64



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



(c)    Interpretation. If any one or more of the provisions of this Contract is
found to be invalid, the remaining provisions shall not be affected, and this
Contract shall be interpreted as if not containing such invalid provisions. This
Contract shall be interpreted without regard to which Party is deemed to have
drafted the Contract. Article and paragraph headings are for administrative
convenience only and shall not be used to interpret this Contract.


45        PARENT COMPANY GUARANTEES


    (a)    No later than [*] Business Days after the Effective Date Contractor
shall provide to Purchaser a Guaranty by General Dynamics Corporation of
Contractor’s obligations.
(b)    No later than [*] Business Days after the Effective Date Purchaser shall
provide to Contractor a Guaranty by SEACOR Holdings Inc. of Purchaser’s
obligations.
46        EXHIBITS


There are attached hereto and incorporated by reference as though fully set
forth herein the following exhibits:


Exhibit A:    RESERVED


Exhibit B:    Contract Change Form


Exhibit C:    Guaranty Agreements


47        DEFINITIONS


As used in this Agreement, the following terms have the meanings specified
below:


“Business Day” shall have the meaning specified in Article 37(c).


“Change” shall mean a departure from the requirements of the Specifications or a
change to the Contract Work as described in Article 6.


“Contract” shall have the meaning specified in the preamble of this Contract.


“Contract Base Price” shall mean the individual Vessel Contract Prices as set
out in the table in Article 3(b).


“Contract Change” shall mean an adjudicated Change to the Contract as described
in Article 6 and Exhibit B.

65



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.





“Contract Price” shall mean a firm fixed price in U.S. Dollars that is equal to
the Contract Base Price as adjusted from time to time pursuant to the terms of
this Contract, which shall represent Contractor’s consideration for the Contract
Work.


“Contract Work” shall mean everything required by the Contract, the
Specifications, and the Vessel Drawings, including the development of Design
Products and the installation of any material that the Contract and/or the
Specifications provides shall be furnished by Purchaser.


“Contractor Facilities” shall include the Shipyard, piers, adjacent waters,
warehouses and offices associated with the design, construction and testing of
the Vessels. The term also includes any of Contractor’s vehicles used to move
material or personnel between any of those locations.


“Deficiencies” shall mean any material failure of the material, machinery,
equipment, or workmanship of the Vessel such that it does not comply with the
Specifications and the other terms of this Contract, as described in Article 19.


“Delivery” shall mean When the construction of each Vessel is Substantially
Complete in accordance with this Contract, and the Vessel has satisfied the
tests required by this Contract, each Vessel shall be tendered by Contractor and
accepted by Purchaser


“Design Products” shall mean the specifications, drawings, calculations,
computer models and other technical data created during the various Vessel
design phases to reflect the design of the Vessels embodied in the
Specifications and the Vessel Drawings.


“Disclosure Statement” shall mean Contractor’s approved Cost Accounting
Disclosure Statement, used for Contractor’s contracts with the United States
Government, which documents how costs must be allocated against various
contracts and other cost groups.


“Disputes” shall mean any and all differences and disputes of whatsoever nature
arising out of relating to this Contract which cannot be settled by the Parties
themselves and shall be subject to being settled via either informal dispute
resolution, arbitration or litigation as described in Article 33.
“Effective Date” shall mean the date upon which the Contract takes effect, which
is the date of last signature of the Parties to the Contract.
"Escrow Account" shall mean an interest bearing escrow account into which
deposits may be paid in accordance with Articles 4 and 34.
“Escrow Agent” shall mean the jointly designated person or entity acting for the
Parties pursuant to the instructions of the Escrow Agreement and in accordance
with Article 34.

66



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



“Escrow Agreement” shall mean the written agreement made between the Parties and
an Escrow Agent, pursuant to Articles 4 and 34.
“Guaranty Period” shall mean the 12 months following the date of Delivery of a
Vessel, during which the Contractor guarantees against all Deficiencies that are
discovered, as described in Article 19.
 
“Jones Act” shall have the meaning specified in the first recital of this
Contract.


“Maker’s List” shall have the meaning specified in Article 20.


“Milestone Payment” shall have the meaning specified in Article 4(d)(2).


“Milestone Schedule” shall mean the schedule of events of Contract Work that
permit invoicing by Contractor as set forth in Article 4(d)(2).


“Minor Items” shall mean items that do not affect the commercial utility or safe
operation of the Vessel or prevent or otherwise limit the ability of the Vessel
to trade.


“Purchaser’s Representatives” shall mean the on-site representatives who shall
be and act as agents of Purchaser, and on behalf of Purchaser, having the
authority to make decisions or express opinions to Contractor promptly on all
problems arising during the course of, or in connection with, construction of
the Vessels in a manner that ensures utmost cooperation with Contractor in the
construction process.


“Regulatory Bodies” shall mean the Regulatory Requirements that are administered
by federal, state and local government agencies, organizations, societies, other
authoring organizations of Regulatory Requirements and ABS.


“Regulatory Requirements” shall mean the Contract Work, which is subject to
certain state, federal and international conventions, statutes, regulations,
classification rules, standards, interpretations, and practices.


“Selected Maker’s Plan” shall mean the list of equipment that has been selected
by Contractor from the Maker’s List for use in construction of any Vessel.


“Specifications” shall mean the Contract design requirements for construction of
the Vessels, including the General Arrangement drawing, entitled
"SPECIFICATIONS, NASSCO Number TE2013-FS-RB," dated September 10, 2013,
published by DSEC and Contractor and approved by Purchaser.


“Substantially Complete” shall mean complete within the requirements of this
Contract but for Minor Items, with no outstanding regulatory or ABS
requirements.


“Vessel” or “Vessels” shall have the meaning specified in the first recital of
this Contract.

67



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.





“Vessel Contract Delivery Date” shall mean the tender of each Vessel to
Purchaser on the respective delivery dates for each Vessel, which may be
extended by mutual agreement of the Parties or as provided elsewhere in this
Contract, after any extensions.


“Vessel Design” shall mean the design of the Vessels, including any subsequent
changes thereto, as contained in the Specifications, the Vessel Drawings, and
the Design Products.


“Vessel Drawings” shall mean together, the General Arrangement drawing, Basic
and Detail Drawings, and the Production Drawings.




[Signature page follows.]

68



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.





IN WITNESS WHEREOF, the Parties have caused this Contract to be executed in two
counterparts as of the Effective Date.




Purchaser:                Seabulk Tankers, Inc.






By: /s/ Eric Fabrikant
Eric Fabrikant
Chief Executive Officer






Contractor:                National Steel and Shipbuilding Company






By: /s/ Frederick J. Harris
Frederick J. Harris
President

69

